Exhibit 10.30

Execution Version 



 

ASSET PURCHASE AND SALE AGREEMENT
DATED AS OF April 30, 2014
BY AND BETWEEN
ANCHOR FUNDING SERVICES, LLC
AND
TRANSPORTATION ALLIANCE BANK INC.



 



 

 

1

 



 



Table of Contents



Page 1



ARTICLE I DEFINITIONS; MATTERS OF CONSTRUCTION 1

1.1 Definitions 1

1.2 Matters of Construction 7

ARTICLE II PURCHASE AND SALE 7

2.1 Purchased Assets 7

2.2 Assumed Obligations 8

ARTICLE III PURCHASE PRICE 9

3.1 Purchase Price 9

3.2 Closing Payments; Use of Proceeds 9

3.3 Determination of Preliminary Closing Payment 9

3.4 Adjustment of Preliminary Closing Payment 10

3.5 Determination of Purchase Price 11

3.6 Adjustment of Payment in Respect of Closing Payment 12

3.7 Earn-Out Statements and Seller Right to Review 12

3.8 Off-Sets 13

ARTICLE IV CLOSING 13

4.1 Closing Mechanics 13

4.2 Payment of the Purchase Price 14

4.3 The Buyer's Deliveries 15

4.4 The Seller's Deliveries 15

4.5 Additional Seller Delivery for Initial Closing 16

4.6 The Seller's Post-Closing Deliveries 16

4.7 The Buyer’s Post-Closing Deliveries 16

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER 17

5.1 Organization 17

5.2 Authority 17

5.3 Consents 17

5.4 Portfolio and Portfolio Documents 18

5.5 Other Matters Relating to Portfolio 18

5.6 Governmental Permits 20

5.7 Title to Property 20

5.8 No Violation, Litigation or Regulatory Action 20

5.9 No Finder 20

5.10 Full Disclosure 20

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 21

6.1 Organization of the Buyer 21

6.2 Authority of the Buyer 21

6.3 Consents 21

 



2

 

 

Table of Contents

(continued)

Page 2



 

6.4 No Violation, Litigation or Regulatory Action 22

6.5 Ability to Perform; Availability of Funds 22

6.6 No Finder 22

6.7 The Seller's Name 22

6.8 Status of the Buyer 22

6.9 Independent Evaluation 22

6.10 Reports 22

ARTICLE VII ACTION PRIOR TO CLOSING DATES 23

7.1 Preserve Accuracy of Representations and Warranties 23

7.2 Consents of Third Parties; Approval by Governmental Bodies 23

7.3 Actions Prior to Closing Dates 23

7.4 Withdrawal of Portfolio Accounts 23

ARTICLE VIII ADDITIONAL AGREEMENTS 24

8.1 Post-Closing Remittances and Adjustments; Further Assurances 24

8.2 Taxes; Prorations 26

8.3 Non-Compete and Non-Solicitation 26

ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER 27

9.1 No Misrepresentation or Breach of Covenants and Warranties 27

9.2 Consents 28

9.3 Obligations Performed 28

9.4 Delivery of Closing Documents 28

ARTICLE X CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER 28

10.1 No Misrepresentation or Breach of Covenants and Warranties 28

10.2 Necessary Consents and Approvals 28

10.3 Obligations Performed 28

10.4 Payment of Closing Payment; Delivery of Closing Documents 28

ARTICLE XI INDEMNIFICATION 29

11.1 Indemnification by the Seller 29

11.2 Indemnification by the Buyer 29

11.3 Notice of Claims 30

11.4 Third Party Claims 30

11.5 General 31

11.6 Survival of Representations and Warranties; Bar Date for Indemnification
Claims 31

11.7 Limitations on Indemnification by Seller 32

11.8 Payment of Claims 32

11.9 Limited Remedies 32

11.10 Subrogation 32

 

3

 





Table of Contents

(continued)

Page 3



 

ARTICLE XII TERMINATION 32

12.1 Termination 33

12.2 Notice of Termination 33

12.3 Effect of Termination 33

ARTICLE XIII GENERAL PROVISIONS 34

13.1 Confidential Nature of Information 34

13.2 No Partnership 34

13.3 No Public Announcement 35

13.4 Notices 35

13.5 Successors and Assigns 36

13.6 Access to Records after Closing 36

13.7 Entire Agreement; Exhibits and Schedules; Amendments 37

13.8 Interpretation 37

13.9 Waivers 37

13.10 Expenses 38

13.11 Partial Invalidity 38

13.12 Execution in Counterparts 38

13.13 Further Assurances 38

13.14 Dispute Resolution 38

13.15 Jurisdiction; Governing Law; Waiver of Jury Trial 39

13.16 Governing Law 39

13.16 Termination of Rediscount Facility Agreement 39

 

4

 

 

ASSET PURCHASE AND SALE AGREEMENT

THIS ASSET PURCHASE AND SALE AGREEMENT (this "Agreement"), is dated as of April
30, 2014 (the "Signing Date") and is made between ANCHOR FUNDING SERVICES, LLC,
a North Carolina limited liability company (the "Seller"), and TRANSPORTATION
ALLIANCE BANK INC., dba TAB Bank, a Utah industrial bank (the "Buyer").

WITNESSETH:

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller (and to assume certain liabilities associated with), the Portfolio (as
defined below), all on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Seller and the
Buyer agree as follows:

ARTICLE I
DEFINITIONS; MATTERS OF CONSTRUCTION

1.1              Definitions. In this Agreement, the following terms have the
meanings specified or referred to in this Section 1.1 and shall be equally
applicable to both the singular and plural forms.

"Accounting Firm" means Tanner LLC, a Utah limited liability company.

"Accounts" means any right to payment for services rendered or goods sold by a
Customer to a Debtor.

"Adjusted Preliminary Closing Payment" has the meaning specified in Section 3.4.

"Adjustment Notice Date" has the meaning specified in Section 3.4.

"Affiliate" means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person. The term "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

"Agreed Accounting Principles" means generally accepted accounting principles,
consistently applied to the Portfolio and consistent with Seller’s FactorSoft
information technology system's calculations.

"Agreed Adjustments" has the meaning specified in Section 3.5(b).

"Agreed Rate" means the mean of the high and low bids quoted for Federal Funds
in the Money Rates section of The Wall Street Journal, as that rate may vary
from time to time, or if that rate is no longer published, a comparable rate.

1

 



"Agreement" has the meaning set forth in the initial recitals to this Agreement.

"Assignment and Assumption Agreement" means each Assignment and Assumption
Agreement delivered with respect to each Closing, in the form of Exhibit A,
pursuant to which the Seller sells, transfers, assigns, conveys and delivers to
the Buyer the Purchased Assets with respect to the Portfolio Accounts subject to
such Closing, and the Buyer assumes and agrees to pay, perform or otherwise
discharge the Assumed Obligations relating thereto.

"Assumed Obligations" has the meaning specified in Section 2.2.

"Basket" has the meaning specified in Section 11.7.

"Business Day" means any day excluding Saturday, Sunday and any other day that
is a legal holiday under the laws of the State of Utah or is a day on which
banking institutions located in either such state are closed.

"Buyer" has the meaning set forth in the initial recitals to this Agreement.

"Buyer Ancillary Agreements" means all agreements, instruments and documents
being or to be executed and delivered by the Buyer under this Agreement or in
connection herewith, including without limitation, any Side Letters.

"Buyer Indemnified Parties" has the meaning specified in Section 11.1.

"Capitalized Charges" means, in the case of any Portfolio Account as of any
date, all fees, charges, interest, and other monetary obligations chargeable to
the Customer under such Portfolio Account as of such date.

"Closing" and "Closings" have the meanings specified in Section 4.1(a).

"Closing Date" has the meaning specified in Section 4.1(a).

"Closing Payment" has the meaning specified in Section 3.2.

"Closing Schedule" means the schedule attached hereto as Schedule 1.1A setting
forth the Portfolio Accounts the Buyer will purchase at each Closing (with
respect to the Portfolio Accounts purchased and sold at a particularly Closing,
the “Purchased Portfolio”) and the corresponding anticipated Closing Dates.

"Code" means the Internal Revenue Code of 1986, as amended.

"Court Order" means any judgment, order, decision, award, injunction, ruling,
subpoena, verdict or decree of any foreign, federal, state, local or other
court, tribunal or administrative agency and any award in any arbitration
proceeding.

"Customers" means those Persons who constitute “customers” or “borrowers” under
the Portfolio Documents or from whom the Seller purchases Accounts under the
Portfolio Documents.

2

 



"Cut-off Time" means, with respect to any Closing, 5:00 p.m. (prevailing Ogden,
Utah time) on the Business Day immediately prior to the Closing Date with
respect thereto.

"Debtor" means an account debtor or other obligor on an Account.

"Earn-out Payment" has the meaning specified in Section 3.7(a).

"Earn-out Period" has the meaning specified in Section 3.7(a).

"Earn-out Statement" has the meaning specified in Section 3.7(b).

"Encumbrance" means any lien, security interest, mortgage, deed of trust,
pledge, conditional sale or other title retention agreement, other than liens
and encumbrances respecting the Portfolio Collateral.

"Excluded Materials" means, with respect to the Portfolio, any and all
documents, notes, correspondence (including electronic mail or other
correspondence) or other writings that relate to the Portfolio and that the
Seller reasonably and in good faith determines (i) are subject to the
attorney-client privilege or work product doctrine or other evidentiary
privilege in favor of the Seller, (ii) are proprietary to the Seller's business
(including the methodology or basis for formulation of the Seller's internal
risk rating profiles for the Customers or any Guarantors), or (iii) comments
upon the character, talent or abilities of any Person employed by or on behalf
of any Customer, Guarantor or other obligor under any of the Portfolio
Documents.

"Expenses" means all reasonable expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
(including, without limitation, court filing fees, court costs, arbitration fees
or costs, witness fees, and reasonable fees and disbursements of legal counsel,
investigators, expert witnesses, consultants, accountants and other
professionals).

"Files" means all Third-Party Reports and all credit and transaction files of
the Seller relating to the Portfolio, including all documents, files, notes,
records, underwriting memoranda, credit analyses and other internally prepared
credit-related documents of the Seller that relate to the Portfolio. For
purposes hereof, the term "Files" shall not be deemed to include (i) any
internal electronic mail or other internal correspondence or any
electronically-stored data or other computerized records of the Seller, which
originally constituted electronically-stored data, (ii) any personal or "shadow"
files of any employee of the Seller, or (iii) any files of counsel or other
representatives of the Seller.

"Final Closing Date" has the meaning specified in Section 4.1(a).

"Final Closing Payment Computation Schedule" has the meaning specified in
Section 3.5(a).

"Funded Accounts" means all Accounts purchased or funded by the Seller pursuant
to any of the Portfolio Documents, but excluding any Accounts that the Seller
has charged back to a Customer pursuant to any of the Portfolio Documents.

3

 



"Governmental Body" means any foreign, federal, state or local governmental
authority or regulatory body.

"Governmental Permits" has the meaning specified in Section 5.6.

"Guarantors" has the meaning specified in Section 2.1(a)(ii).

"Indemnified Party" has the meaning specified in Section 11.3.

"Indemnifying Party" has the meaning specified in Section 11.3.

"Initial Closing Date" has the meaning specified in Section 4.1(a).

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (b) copyrights, including all applications and
registrations, and works of authorship, whether or not copyrightable; (c) trade
secrets and confidential know-how; (d) patents and patent applications; (e)
websites and internet domain name registrations; and (f) all other intellectual
property and industrial property rights and assets, including, but not limited
to, any licenses, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing.

“Intellectual Property Assets” means all Intellectual Property used by Seller in
connection with the Portfolio, including but not limited to (a) Seller’s
prospect and customer lists exported from Seller’s Salesforce database in a file
format acceptable to Buyer; (b) all processes, plans and analytics pertaining to
Seller’s advertising and marketing campaigns, including, but not limited to,
satellite radio campaigns and web advertising campaigns, and any contracts or
invoices related thereto; (c) all trademarks and trade names associated with
Seller, including, but not limited to, those listed on Schedule 2.1(b)(i); and
(d) all domain names, telephone numbers, including, but not limited to, those
listed on Schedule 2.1(b)(ii), social media profiles/accounts including, but not
limited to, those listed on Schedule 2.1(b)(iii), websites, including content
hosted on websites, user submission forms, and any media files related thereto.

“IP Assignment” means the Assignment of Intellectual Property Assets in the form
attached hereto as Exhibit A-1.

"Knowledge" or "knowledge" means, as to any matter relating to the Portfolio,
(a) with respect to the Seller the actual knowledge after due inquiry of such
matter that is possessed by a portfolio manager or account officer who is
employed by the Seller as of the Signing Date and who has direct supervisory
authority over the Portfolio; and (b) with respect to Buyer the actual knowledge
after due inquiry of such matter that is possessed by a portfolio manager or
account officer that is employed by Buyer as of the Signing Date and who has
direct supervisory authority over Buyer’s due diligence and acquisition
activities related to the Portfolio.

4

 



"Losses" means any and all losses, claims, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, deficiencies, equitable
relief granted, demands, offsets, defenses or counterclaims or other charges.

"Master Lockbox Account" means the Seller’s bank account maintained with Wells
Fargo Bank, N.A., for the collection of payments with respect to the Portfolio
Accounts, together with all of the Seller’s lockboxes related to the Portfolio
that fund into such bank account.

"Net Funds Employed" of any Portfolio Account as of any specific date means the
face amount of all Funded Accounts with respect to such Portfolio Account, minus
the reserves maintained by the Seller with respect to such Portfolio Account,
minus any net balance due by the Seller to the applicable Customer with respect
to such Portfolio Account, plus any net balance due by the applicable Customer
to the Seller with respect to such Portfolio Account (reflected as a negative
balance on each Customer’s settlement statement), in each case as calculated
consistent with the terms of the applicable Portfolio Documents and the
Portfolio Summary attached hereto as Schedule 3.1A.

"Notice of Assignment Letter" has the meaning specified in Section 4.4(f).

"Outstanding Objections" has the meaning specified in Section 3.7(c).

"Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company,
business trust, joint venture, association or other entity or Governmental Body.

"Portfolio" means the Portfolio Accounts as listed on Schedule 3.1A, less any
and all Portfolio Accounts withdrawn at any time before any Closing under the
provisions of this Agreement. The Buyer acknowledges that the Seller has
factoring and lending relationships with other customers that are not included
in the Portfolio and are not subject to this Agreement.

"Portfolio Accounts" means the factoring relationships and obligations owing to
the Seller from Customers included in the Portfolio and listed on the Portfolio
Summary.

"Portfolio Assets" has the meaning specified in Section 2.1(a).

"Portfolio Collateral" has the meaning specified in Section 2.1(a)(ii).

"Portfolio Documents" means the credit and factoring agreements, guarantees,
subordination agreements, insurance loss payable endorsements, promissory notes,
certificates of deposit, mortgages, deeds of trust, letters of credit (to the
extent assignable), security agreements, blocked account agreements, lock box
agreements, securities, financing statements, certificates of title,
intercreditor agreements and other instruments and documents executed and
delivered to or otherwise obtained by the Seller in connection with the
Portfolio.

"Portfolio Summary" means the summary of the Portfolio prepared by the Seller as
of the Signing Date, and attached hereto as Schedule 3.1A (and updated, with
respect to the Portfolio Accounts subject to each Closing, as of each Closing
Date) which sets forth with respect to each applicable Portfolio Account, as of
such date, (i) the name of the Customer, and (ii) the Net Funds Employed with
respect to such Portfolio Account.

5

 



"Preliminary Closing Payment" has the meaning specified in Section 3.3.

"Preliminary Closing Payment Computation Schedule" has the meaning specified in
Section 3.3.

"Purchase Documents" means this Agreement, the Buyer Ancillary Agreements, the
Seller Ancillary Agreements, and all other documents, agreements and instruments
executed and/or delivered pursuant to this Agreement.

"Purchase Price" has the meaning specified in Section 3.1.

"Purchased Assets" has the meaning specified in Section 2.1.

"Purchased Portfolio" has the meaning specified in the definition of Closing
Schedule.

"Rediscount Facility Agreement" means that certain Rediscount Facility Agreement
entered into as of November 30, 2011, by and between Buyer and Seller.

"Requirements of Laws" means any federal, state or local law, statute,
regulation, rule, code or ordinance enacted, adopted, issued or promulgated by
any Governmental Body, including laws pertaining to usury, which shall either
materially affect the enforceability or validity of the obligations of a
Customer under applicable Portfolio Documents or which shall subject the holder
of Portfolio Documents to civil or criminal penalties for violations thereof.

"Restricted Business" has the meaning specified in Section 8.3(a).

"Restricted Period" has the meaning specified in Section 8.3(a).

"Retained Accounts" means the Seller's Accounts listed on Schedule 1.1B attached
hereto and any additional Portfolio Accounts properly withdrawn by Buyer or
Seller in accordance with Section 7.4.

"Review Period" has the meaning specified in Section 3.7(b).

"Seller" has the meaning set forth in the initial recitals to this Agreement.

"Seller Ancillary Agreements" means all agreements, instruments and documents
being or to be executed and delivered by the Seller under this Agreement or in
connection herewith, including, without limitation, any Side Letters.

"Seller Indemnified Parties" has the meaning specified in Section 11.2.

"Side Letters" means each of the letter agreements, if any, dated as of any
Closing Date between the Seller and the Buyer.

6

 



"Signing Date" has the meaning set forth in the initial recitals to this
Agreement.

"Tax" or "Taxes" means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

"Third-Party Reports" means all reports, appraisals and other written materials
prepared for and provided to the Seller with respect to the Portfolio, including
all appraisals, environmental reports and audit or field examination reports of
the Seller that relate to the Portfolio.

"UCC" means the Uniform Commercial Code (or any successor statute) as adopted
and in force in the State of Utah or, when the laws of any other state govern
the method or manner of the perfection or enforcement of any security interest
in any of the Portfolio Collateral, the Uniform Commercial Code (or any
successor statute) of such state.

1.2              Matters of Construction. The terms "herein," "hereof" and
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations; to any agreement, instrument or other documents shall include any
and all modifications and supplements thereto and any and all restatements,
extensions or renewals thereof; to any person or entity shall mean and include
the successors and permitted assigns of such person or entity; to "including"
and "include" shall be understood to mean "including, without limitation" (and,
for purposes of this Agreement, the parties agree that the rule of ejusdem
generis shall not be applicable to limit a general statement, which is followed
by or referable to an enumeration of specific matters to matters similar to the
matters specifically mentioned); or to the time of day shall mean the time of
day on the day in question in Ogden, Utah, unless otherwise expressly provided
in the Agreement.

ARTICLE II
PURCHASE AND SALE

2.1              Purchased Assets. Upon the terms and subject to the conditions
of this Agreement, the Seller shall sell, transfer, assign, convey and deliver
to the Buyer good and valid title (free and clear of any Encumbrances) to, and
the Buyer shall purchase from the Seller, the following, wherever located:

(a)                the Portfolio to be sold and purchased in separate tranches
and closings on certain Closing Dates in accordance with Section 4.1, including,
without limitation, all of the following with respect to the Portfolio
(collectively the “Portfolio Assets”):

(i)                 all rights, remedies, title and interest of the Seller under
the Portfolio Documents with respect to such Portfolio, including, without
limitation, all of Seller’s presently existing and hereinafter arising accounts,
accounts receivable, and proceeds directly related to the Portfolio;

7

 



(ii)               any claims or causes of action with respect to such Portfolio
against (i) Customers, (ii) Persons (other than Persons referred to in (i)) who
are parties to the Portfolio Documents or who have given guarantees, sureties,
indemnities or made other agreements or undertakings in connection with such
Portfolio or pledged, mortgaged or granted security interests in property to
secure payment of such Portfolio (such Persons being referred to herein as
"Guarantors"), (iii) the assets and properties securing payment of such
Portfolio, including the applicable Portfolio Documents (all such assets and
properties being referred to herein collectively as "Portfolio Collateral"), and
(iv) any Person from whom the Seller purchased any such Portfolio and all
contractual rights and remedies of the Seller under any purchase agreement
relating thereto, but only to the extent that any claims or causes of action
against any Person described in this Section 2.1(a)(ii) are transferable by the
Seller pursuant to the applicable purchase agreement between the Seller and such
Person;

(iii)             original, signed versions of any promissory notes issued to
the order of the Seller evidencing indebtedness owing to the Seller for each
Portfolio Account in the Portfolio, duly endorsed by the Seller to the order of
the Buyer without recourse of any kind to the Seller and without any
representation or warranty on the Seller's part, except as expressly provided in
this Agreement, together with original, signed versions of all other Portfolio
Documents with respect to such Portfolio (unless and except to the extent that
only copies of such documents are in the Seller's possession or control);

(iv)             the Files with respect to such Portfolio, other than the
Excluded Materials;

(v)               all cash reserves of unapplied funds with respect to such
Portfolio, if any (to the extent not reflected in the calculation of the Net
Funds Employed with respect thereto); and

(b)               all Intellectual Property Assets, including but not limited to
those set forth in Schedules 2.1(b)(i)-(iii).

The Portfolio Assets and the Intellectual Property Assets are collectively
referred to as the "Purchased Assets." The Buyer acknowledges that,
notwithstanding anything to the contrary contained herein, the Purchased Assets
shall not include any asset relating to factoring and lending relationships of
the Seller with customers that are not included in the Portfolio, it being the
expressed intent of the Seller and the Buyer that the relationships, obligations
and indebtedness subject to this Agreement are strictly limited to those arising
out of the Portfolio.

2.2              Assumed Obligations. On each Closing Date, the Buyer shall
execute and deliver to the Seller an Assignment and Assumption Agreement
pursuant to which the Buyer shall assume and agree to pay, perform, discharge or
defend, in accordance with their respective terms and subject to the respective
conditions thereof, all funding and other contractual obligations of the Seller
to be performed on or after such Closing Date under the Portfolio Documents with
respect to the Portfolio Accounts sold on such Closing Date. All other
liabilities and obligations are expressly excluded. All of the liabilities and
obligations to be assumed by the Buyer hereunder are herein called the "Assumed
Obligations."

8

 



ARTICLE III
PURCHASE PRICE

3.1              Purchase Price. The aggregate purchase price for the Purchased
Assets (the "Purchase Price") shall be equal to the sum of the following:

(a)                the sum of all Closing Payments, and

(b)               the sum of all Earn-Out Payments.

3.2              Closing Payments; Use of Proceeds. A “Closing Payment” shall be
the payment made at each Closing and, with respect to each Closing, shall be
equal to (i) the Net Funds Employed of each Portfolio Account in the Purchased
Portfolio outstanding as of the applicable Cut-off Time, plus (ii) 10% of the
average daily balance of the aggregate Net Funds Employed of each Portfolio
Account in the Purchased Portfolio existing during the 60 day period immediately
preceding the Cut-off Time.

The Buyer acknowledges that the Portfolio Documents authorize the Seller to
charge interest, fees and other monetary obligations due and owing in connection
with the Portfolio Accounts to the Customer’s account established for each
Portfolio Account, which charges are thereafter deemed to be principal or other
monetary obligations under the affected Portfolio Account. All such charges
accruing in connection with each Portfolio Account through and including the
applicable Cut-off Time shall be added to the Net Funds Employed of each
Portfolio Account as of the applicable Cut-off Time.

Seller shall use the proceeds of each Closing Payment to first pay Buyer the
amount of Availability (as defined in Section 6.1 of the Rediscount Facility
Agreement) related to the applicable Purchased Portfolio. Seller agrees that
Buyer may offset and retain from each Closing Payment an amount equal to the
amount of Availability with respect to the relevant Purchased Portfolio,
provided that Buyer apply such offset amount to pay any outstanding amounts owed
by Seller to Buyer under the Rediscount Facility Agreement. Any remaining
proceeds of each Closing Payment shall be paid to Seller without limitation or
restriction.

3.3              Determination of Preliminary Closing Payment. Promptly after
the applicable Cut-off Time with respect to each and before the time of each
Closing, the Seller shall deliver to the Buyer a preliminary closing statement
and supporting information for such Closing (each, a "Preliminary Closing
Payment Computation Schedule"), reflecting the Seller's best efforts to
determine the Closing Payment applicable to such Closing using information as of
the applicable Cut-off Time (each, a "Preliminary Closing Payment”), which shall
include, in any event, the Net Funds Employed of each Portfolio Account in the
Purchased Portfolio subject to such Closing, inclusive of all Capitalized
Charges, as of the applicable Cut-off Time, plus 10% of the average daily
balance of the aggregate Net Funds Employed of each Portfolio Account in the
Purchased Portfolio existing during the 60 day period immediately preceding the
applicable Cut-off Time.

9

 



3.4              Adjustment of Preliminary Closing Payment. Within forty-five
(45) days after each Closing Date, the Seller may notify the Buyer of any
adjustments to the Preliminary Closing Payment with respect to such Closing
(each, an "Adjusted Preliminary Closing Payment") necessitated by the imposition
of any Capitalized Charges made on or after the applicable Cut-off Time and any
adjustments to the Preliminary Closing Payment due to activity pursuant to the
Portfolio Documents with respect to the applicable Portfolio Accounts on the
applicable Closing Date. Without limiting the generality of the foregoing, each
Adjusted Preliminary Closing Payment shall take into account (i) any increase in
the Net Funds Employed of any applicable Portfolio Account after the applicable
Cut-off Time due to the imposition of Capitalized Charges on the applicable
Closing Date (including accrued fees, charges and interest (including charges
accruing in connection with the applicable Portfolio Accounts prior to such
Closing Date, but payable after such Closing Date) with respect to the
applicable Portfolio Accounts on such Closing Date), (ii) any increase in the
Net Funds Employed of any applicable Portfolio Account on the applicable Closing
Date due to the purchase by the Seller of any Funded Accounts from the Customer
thereunder on the applicable Closing Date or the making of any loan or advance
by the Seller to the Customer thereunder on the applicable Closing Date that was
not included in the Preliminary Closing Payment with respect to such Closing but
which are part of the Net Funds Employed of any applicable Portfolio Account as
of the applicable Closing Date, and (iii) any decrease in the Net Funds Employed
of any applicable Portfolio Account on the applicable Closing Date due to any
collections received by the Seller with respect thereto on the applicable
Closing Date and the application of any unapplied cash to the Net Funds Employed
of any applicable Portfolio Account on the applicable Closing Date. Each date on
which the Seller provides the Buyer notice of such adjustments shall be referred
to as an “Adjustment Notice Date”.

Within fifteen (15) days after an Adjustment Notice Date with respect to any
Closing,

(i)                 if the Adjusted Preliminary Closing Payment with respect to
such Closing exceeds the Preliminary Closing Payment with respect thereto, the
Buyer shall pay to the Seller by wire transfer of immediately available funds an
amount equal to the excess of (A) such Adjusted Preliminary Closing Payment over
(B) such Preliminary Closing Payment, plus interest on such excess from the
applicable Closing Date to the date of payment at the Agreed Rate; or

(ii)               if the Preliminary Closing Payment with respect to such
Closing exceeds the Adjusted Preliminary Closing Payment with respect thereto,
the Seller shall pay to the Buyer by wire transfer of immediately available
funds an amount equal to the excess of (A) such Preliminary Closing Payment over
(B) such Adjusted Preliminary Closing Payment, plus interest on such excess from
the applicable Closing Date to the date of payment at the Agreed Rate.

Each such Adjusted Preliminary Closing Payment with respect to a Closing shall
thereafter be the "Preliminary Closing Payment" with respect to such Closing for
purposes of this Agreement, including for the purposes of Section 3.5.

10

 



3.5              Determination of Purchase Price.

(a)                Within fifteen (15) days after the earlier of (i) the
Adjustment Notice Date for the final Closing or (ii) forty-five (45) days after
the Final Closing Date, either the Seller or the Buyer may notify the other
party of its objections to the Preliminary Closing Payment Computation Schedule
and Preliminary Closing Payment for any Closing by submitting a certificate
(signed by an authorized officer of such party) setting forth its objections,
together with a summary of the reasons therefor and calculations which, in its
view, are necessary to eliminate such objections, and such party's determination
of the actual Closing Payment for such Closing. If the other party does not
deliver to the objecting party a written notice of objection to the objecting
party's certificate within thirty (30) days after such other party's receipt
thereof, the certificate's declared closing statement and Closing Payment with
respect to each Closing specified therein shall be final and binding as the
"Final Closing Payment Computation Schedule" and the Closing Payment,
respectively, for each such Closing for purposes of this Agreement. If neither
the Seller nor the Buyer notifies the other party of any objections to the
Preliminary Closing Payment Computation Schedule and Preliminary Closing Payment
for any Closing within such fifteen (15) day period specified in the first
sentence of this Section 3.5(a), the Preliminary Closing Payment Computation
Schedule and Preliminary Closing Payment with respect to such Closing shall be
final and binding as the Final Closing Payment Computation Schedule and the
Closing Payment, respectively, for such Closing for purposes of this Agreement.

(b)               If the other party delivers to the objecting party a written
notice of objection to the objecting party's certificate within such thirty (30)
day period, the Buyer and the Seller shall use their reasonable efforts to
resolve by written agreement (the "Agreed Adjustments") any differences as to
the Preliminary Closing Payment Computation Schedule and Preliminary Closing
Payment with respect to each Closing and, in the event the Seller and the Buyer
so resolve any such differences, each closing statement and each Preliminary
Closing Payment as adjusted by the Agreed Adjustments shall be final and binding
as the Final Closing Payment Computation Schedule and the Closing Payment,
respectively, for each such Closing for purposes of this Agreement.

(c)                If any objections raised by the Buyer or the Seller are not
resolved by Agreed Adjustments within the thirty (30) day period following the
original thirty (30) day objection period provided for in Sections 3.5(a) and
3.5(b) above, then the Buyer and the Seller shall submit the objections that are
then unresolved to the Accounting Firm for purposes of resolving the dispute.
The Accounting Firm will be provided with a brief summary of the dispute by both
the Buyer and the Seller, and asked to provide its written estimate of the fees
and expenses that it believes will be charged by it for resolving the dispute.
If the estimated fees and expenses are less than the amount in dispute between
the parties, then the Accounting Firm will be directed to proceed with resolving
the unresolved objections (based solely on the presentations by the Buyer and by
the Seller as to whether any disputed matter had been determined in a manner
consistent with the Agreed Accounting Principles) as promptly as reasonably
practicable and to deliver written notice to the Buyer and the Seller setting
forth its resolution of the disputed matters. Each Preliminary Closing Payment
Computation Schedule and Preliminary Closing Payment, after giving effect to any
Agreed Adjustments and to the resolution of disputed matters by the Accounting
Firm, shall be final and binding as the Final Closing Payment Computation
Schedule and the Closing Payment, respectively, for purposes of this Agreement.
If the Accounting Firm's estimated fees and expenses exceed the amount that is
in dispute hereunder, then the Buyer and the Seller will divide the amount in
dispute in half and adjust the Closing Payment for each applicable Closing
accordingly.

11

 



(d)               The parties hereto shall make available to the Buyer, the
Seller and, if applicable, the Accounting Firm, such books, records and other
information (including work papers) as any of the foregoing reasonably may
request to prepare or review any Preliminary Closing Payment Computation
Schedule or any matters related thereto submitted to the Accounting Firm.

3.6              Adjustment of Payment in Respect of Closing Payment. Within
five (5) days after the final determination of all Closing Payments:

(a)                if the aggregate Closing Payments as determined by the Final
Closing Payment Computation Schedule exceeds the aggregate Preliminary Closing
Payments, the Buyer shall pay to the Seller by wire transfer of immediately
available funds an amount equal to the excess of (A) the aggregate Closing
Payments over (B) the aggregate Preliminary Closing Payments, plus interest on
such excess from the Final Closing Date to the date of payment at the Agreed
Rate; or

(b)               if the aggregate Preliminary Closing Payment exceeds the
aggregate Closing Payments as determined by the Final Closing Payment
Computation Schedule, the Seller shall pay to the Buyer by wire transfer of
immediately available funds an amount equal to the excess of (A) the aggregate
Preliminary Closing Payments over (B) the aggregate Closing Payments, plus
interest on such excess from the Final Closing Date to the date of payment at
the Agreed Rate.

12

 



3.7              Earn-Out Statements and Seller Right to Review.

(a)                As additional consideration and a component of the Purchase
Price, the Seller shall be entitled to receive, and the Buyer shall pay to
Seller an amount equal to 50% of the factoring fee and interest income earned by
Buyer from each Purchased Portfolio as determined in accordance with the Agreed
Accounting Principles (the “Earn-Out Payment”) for the period beginning on the
applicable Closing Date and ending twelve (12) months thereafter (the “Earn-Out
Period”) subject to any offsets permitted by Section 3.8. For the avoidance of
doubt, the factoring fee and interest income used to calculate the amount of the
Earn-Out Payment shall specifically exclude (i) administrative or servicing
fees, including without limitation, early termination fees, wire fees, treasury
management, and similar fees, and (ii) any fees or income related to any
accounts the Customer has with Buyer that were originated prior to the Initial
Closing Date and are unrelated to any Portfolio Account in the Purchased
Portfolio.

(b)               Buyer shall, within fifteen (15) days after the end of each
calendar month during the Earn-Out Period, (i) prepare and deliver to Seller a
monthly statement of the Earn-Out Payment due for such calendar month (each an
“Earn-Out Statement”) and (ii) pay to Seller the Earn-Out Payment. Buyer shall
provide Seller with reasonable access to the relevant books and records of Buyer
relating to Buyer’s calculation of each monthly Earn-Out Payment and to Buyer’s
relevant personnel as Seller may reasonably request for the purpose of reviewing
such calculations. If after the date that is thirty (30) days after Seller has
received an Earn-Out Statement for the last full or partial calendar month of
the Earn-Out Period (the “Review Period”) Seller objects to Buyer’s
determination of the calculation of a monthly Earn-Out Payment, Seller shall
notify Buyer of such objection by delivering to Buyer a written statement
setting forth Seller’s objections in reasonable detail. To the extent Seller
fails to deliver any objections prior the expiration of the Review Period, the
amount of any Earn-Out Payment (or any determination that none is payable)
contained in the Earn-Out Statement shall be deemed to have been accepted by
Seller. If Seller delivers objections before the expiration of the Review
Period, Buyer and Seller shall negotiate in good faith to resolve the objections
stated therein within thirty (30) days after the date of delivery to Buyer of
such objections, and, if the same are so resolved within such period, the
determination of the amount for any Earn-Out Payment contained in such Earn-Out
Statement, with such changes as are agreed to in writing between Buyer and
Seller, shall be final and binding on the Parties.

(c)                If Buyer and Seller fail within the 30 day resolution period
to reach an agreement with respect to all of the objections set forth in any
notice of objections by Seller, then the objections of Seller that remain
unresolved, to the extent such unresolved matters are of an accounting nature,
(the “Outstanding Objections”) shall be submitted for resolution to the
Accounting Firm in accordance with the procedures outlined in Section 3.5(c).
Upon the Accounting Firm’s final determination of the amount of an Earn-Out
Payment the parties shall pay such amounts as applicable to effect such final
determination.

3.8              Off-Sets. Buyer shall be entitled to offset any amounts owed by
Seller against any payments made to Seller (other than any Closing Payment) that
are attributable to any period of time after the Closing Date.

ARTICLE IV
CLOSING

4.1              Closing Mechanics.

(a)                The purchase and sale of the Purchased Assets and the
assumption of the Assumed Obligations will take place in a series of closings at
the offices of Buyer (each a “Closing” and, collectively, the “Closings”), with
the first such Closing to take place on April ___, 2014 (the "Initial Closing
Date"), and subsequent Closings to take place on such dates set forth on the
Closing Schedule, or as otherwise designated by the Buyer, until the final
Closing, which must occur on or before May 31, 2014. As used herein, the date of
the final Closing shall be referred to as the "Final Closing Date" and the date
of any Closing shall be referred to as a “Closing Date”. Each Closing shall be
effective as of 11:59 p.m. on the Closing Date applicable to such Closing.

(b)               On the Initial Closing Date, Seller shall sell and deliver to
Buyer, and Buyer shall purchase from Seller good and valid title (free and clear
of any Encumbrances) to the Intellectual Property Assets and the Portfolio
Assets identified to be transferred and sold on the Closing Schedule to be sold
on the Initial Closing Date, other than any Portfolio Assets related to any
Portfolio Accounts properly withdrawn by Buyer or Seller in accordance with
Section 7.4.

13

 



(c)                On all Closing Dates other than the Initial Closing Date,
Seller shall sell and deliver to Buyer, and Buyer shall purchase from Seller
good and valid title (free and clear of any Encumbrances) to the Portfolio
Assets identified to be transferred and sold on the Closing Schedule to be sold
on such Closing Date, other than any Portfolio Assets related to any Portfolio
Accounts properly withdrawn by Buyer or Seller in accordance with Section 7.4.

(d)               On the Final Closing Date, the Seller shall sell and deliver
to Buyer, and the Buyer shall purchase from Seller good and valid title (free
and clear of any Encumbrances) to the Portfolio Assets related to all Portfolio
Accounts that have not been purchased by the Buyer prior thereto, other than any
Portfolio Account properly withdrawn by Buyer or Seller in accordance with
Section 7.4.

(e)                The Buyer shall not be permitted to purchase any Portfolio
Accounts with respect to a particular Customer at a Closing unless the Buyer
purchases all Portfolio Accounts with respect to such Customer at such Closing.

(f)                The Seller hereby agrees that, during the period from the
Signing Date through each applicable Closing Date, the Seller will cooperate in
good faith with the Buyer in making joint communications from the Seller and the
Buyer to each Customer whose Portfolio Accounts are to be sold to the Buyer on
such Closing Date, which communications shall be subject to the Seller’s
reasonable approval and shall contain notice of the pending sale of such
Customer’s Portfolio Accounts to the Buyer and such other information as may be
necessary in order to assist with an orderly transition of responsibilities as
lender/factor with respect to such Portfolio Accounts from the Seller to the
Buyer. The Buyer hereby agrees that, until the Closing of the sale of the
Portfolio Accounts with respect to a particular Customer in accordance with the
terms hereof, the Buyer shall not make or have any communications with such
Customer except for the joint communications described in the preceding
sentence.

(g)                 At each Closing, the Buyer will pay the Preliminary Closing
Payment and assume the Assumed Obligations corresponding to the Portfolio
Accounts specified in the Closing Schedule for such Closing, such Closing
Payment to be paid in accordance with Section 4.2.

4.2              Payment of the Purchase Price. The Purchase Price shall be paid
as follows:

(a)                On each Closing Date (including the Initial Closing Date),
the Buyer shall pay to the Seller an amount equal to the Preliminary Closing
Payment applicable to such Closing by wire transfer of immediately available
funds to such account as the Seller shall designate in writing to the Buyer; and

(b)               For one (1) year after the Final Closing Date, the Earn-Out
Payment shall be paid together with the delivery of an Earn-Out Statement
monthly no later than fifteen (15) days after the end of each calendar month.

14

 



4.3              The Buyer's Deliveries. Subject to fulfillment or waiver of the
conditions set forth in Article IX, at each Closing, the Buyer shall deliver to
the Seller all of the following:

(a)                A certificate of the Buyer, dated as of the Initial Closing
Date, as to the authority of the authorized representatives of the Buyer
executing this Agreement and Buyer Ancillary Agreements;

(b)               An Assignment and Assumption Agreement;

(c)                The certificate, dated as of the applicable Closing Date,
contemplated by Section 10.1 duly executed by an authorized representative of
the Buyer, substantially in the form of Exhibit B; and

(d)               A duly executed version of all applicable Buyer Ancillary
Agreements (including, without limitation, any Side Letters).

4.4              The Seller's Deliveries. Subject to fulfillment or waiver of
the conditions set forth in Article X, at each Closing (or at such later date
provided below) the Seller shall deliver to the Buyer all of the following:

(a)                A certificate of the Seller, dated as of the Initial Closing
Date, as to the authority of the authorized representatives of the Seller
executing this Agreement and Seller Ancillary Agreements;

(b)               An Assignment and Assumption Agreement;

(c)                The certificate, dated as of the applicable Closing Date,
contemplated by Section 9.1 duly executed by an authorized representative of the
Seller, substantially in the form of Exhibit C;

(d)               All consents, waivers or approvals obtained by the Seller from
third parties with respect to the assignment of the Portfolio Accounts subject
to such Closing or consummation of the transactions contemplated hereby;

(e)                A limited power of attorney, with respect to each Portfolio
Account subject to such Closing, to take those actions appropriate to effect any
transfer of such Portfolio Accounts and to enable the Buyer to bill, collect,
service and administer such Portfolio Accounts, each of which shall be
substantially in the form contained in Exhibit D;

(f)                A Notice of Assignment Letter, in the form attached hereto as
Exhibit E (“Notice of Assignment Letter”);

(g)               A final accounts receivable aging report for all Portfolio
Accounts subject to such Closing;

(h)               A Portfolio Summary prepared as of the applicable Closing
Date;

15

 



(i)                 Copies of any approvals or other actions by a Governmental
Body required for the Seller's sale of the Portfolio Accounts subject to such
Closing, other than Excluded Materials;

(j)                 Copies of any and all Portfolio Documents with respect to
the Portfolio Accounts subject to such Closing, including all promissory notes
endorsed in favor of the Buyer, and within three (3) Business Days after the
applicable Closing Date, originals of the same;

(k)               A duly executed version of all applicable Seller Ancillary
Agreements (including, without limitation, any Side Letters);

(l)                 Copies of the Files applicable to the Portfolio Accounts
subject to such Closing, other than Excluded Materials, and within three (3)
Business Days after the applicable Closing Date, originals of the same;

(m)             Copies of all Portfolio Collateral with respect to the Portfolio
Accounts subject to such Closing of which the Seller has actual physical
possession on the applicable Closing Date, and within three (3) Business Days
after the applicable Closing Date, originals of the same; and

(n)               Copies of all Third-Party Reports with respect to the
Portfolio Accounts subject to such Closing, and within three (3) Business Days
after the applicable Closing Date, originals of the same.

4.5              Additional Seller Deliveries for Initial Closing. In addition
to the deliveries referenced in Section 4.4, at the initial Closing, Seller
shall deliver to Buyer, the IP Assignment duly executed by Seller.

4.6              The Seller's Post-Closing Deliveries. Within 10 Business Days
after the Final Closing Date, the Seller shall deliver to the Buyer all of the
Files (other than Excluded Materials) and Portfolio Documents not already
delivered pursuant to Section 4.4. Additionally, for a period of one hundred and
eighty (180) days following the Final Closing Date, Seller shall:

(a)                Remit within two (2) days from receipt or discovery thereof,
all monies that Buyer may be entitled to receive from Seller relative to the
Purchased Assets; and

(b)               Identify and remit within two (2) days of receipt, any
collections on any Portfolio Account which Seller receives on or after each
applicable Closing Date.

Any transmittal pursuant to this Section 4.6 shall be sent via overnight
delivery to Buyer at Buyer’s expense.

4.7              The Buyer’s Post-Closing Deliveries. For a period of one
hundred and eighty (180) days following the Final Closing Date, Buyer shall:

(a)                Remit within two (2) days from receipt or discovery thereof,
all monies that Seller may be entitled to receive from Buyer relative to the
Purchased Assets; and

16

 



(b)               Identify and remit within two (2) days of receipt, any
collections on any Retained Account received by Buyer.

Buyer may offset any remittance pursuant to Section 4.7(a): (i) against any
amounts owed by Seller to Buyer pursuant to the Rediscount Facility Agreement;
and (ii) against any amounts owed by Seller to Buyer in accordance with Section
3.8. Any transmittal pursuant to this Section 4.7 shall be sent via overnight
delivery to Seller at Seller's expense.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLER

As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Seller represents and warrants to the
Buyer and agrees as follows:

5.1              Organization. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction with full power and authority to own the Purchased Assets and to
consummate the transactions contemplated hereby.

5.2              Authority. The Seller has full power and authority to execute,
deliver and perform this Agreement and all of the Seller Ancillary Agreements.
All corporate action required to be taken by the Seller to authorize the
execution, delivery and performance of this Agreement and the Seller Ancillary
Agreements has been taken and does not require any further authorization or
consent of the Seller or the Seller's [Manager/Managing Members]. This Agreement
has been duly authorized, executed and delivered by the Seller and is the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, and each of the Seller Ancillary Agreements has been
duly authorized by the Seller and, upon execution and delivery by the Seller,
will be a legal, valid and binding obligation of the Seller, enforceable against
the Seller in accordance with its terms, in each case subject to bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditor's
rights generally, and any limitation imposed by general equity principles,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

5.3              Consents. Neither the execution nor delivery of this Agreement
nor any of the Seller Ancillary Agreements nor the consummation of any of the
transactions contemplated hereby or thereby nor compliance by the Seller with or
fulfillment of the terms, conditions and provisions hereof or thereof will:

(a)                conflict with, result in a material breach of the terms,
conditions or provisions of, or constitute a default, an event of default or an
event creating rights of acceleration, termination or cancellation or a loss of
rights under, or result in the creation or imposition of any Encumbrance upon
any of the Purchased Assets under, (i) the Articles of Organization or Operating
Agreement of the Seller, (ii) any other material note, instrument, agreement,
mortgage, deed of trust, lease, license, franchise, permit or other
authorization, right, restriction or obligation to which the Seller is a party
or by which the Seller is bound and which affects any Purchased Asset, (iii) any
Court Order to which the Seller is a party or any of the Purchased Assets is
subject or by which the Seller is bound, or (iv) any Requirements of Laws
applicable to the Seller; or

17

 



(b)               require the approval, consent, authorization or act of, or the
making or giving by the Seller of any notice, declaration, filing, report or
registration with, any Person or any consents, licenses, permits, authorizations
or approvals required to be obtained by the Seller from any Governmental Body or
any other Person in connection with the execution and delivery by the Seller of
this Agreement or any of the Seller Ancillary Agreements, the consummation of
any of the transactions contemplated hereby or thereby or compliance by the
Seller with, or fulfillment by the Seller of, the terms, conditions and
provisions hereof or thereof.

5.4              Portfolio and Portfolio Documents.

(a)                The information set forth on the Portfolio Summary attached
hereto as Schedule 3.1A as to the Net Funds Employed in respect of each
Portfolio Account, and the average daily balance of the Net Funds Employed
during the 60 day period immediately preceding the applicable Closing Date, is
true, accurate and complete in all material respects.

(b)               All information in the Files and all data Seller has provided
to Buyer related to the Portfolio from Seller’s FactorSoft information
technology system used by Seller to manage the Portfolio Accounts and general
reports is accurate, true, and correct in all material respects.

(c)                The Seller is not in breach or default in any material
respect of its obligations under any of the Portfolio Documents.

(d)               The entire agreement between Seller and each Customer, as in
effect on each relevant Closing Date, is contained in the Portfolio Documents
and there are no warranties, agreements or options not set forth therein. Other
than the Portfolio Documents, there are no agreements with respect to the
Portfolio Account between the Seller and any Customer, which agreements are in
effect as of the Closing Date. The Portfolio Documents are genuine and represent
the legal, valid and binding obligation of the relevant Customer party thereto,
enforceable against such Customer in accordance with its terms except as such
enforcement may be limited by the application of bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

5.5              Other Matters Relating to Portfolio.

(a)                Each Portfolio Account arises from a bona fide transaction in
the ordinary course of the Seller's business.

(b)               Seller has made an adequate credit investigation of the
Customers of each Portfolio Account and has determined that (i) each such
Customer’s credit complies in all material respects with its underwriting and
credit guidelines on the date of origination or acquisition of such Portfolio
Account, which underwriting guidelines are consistent with those of a prudent
lender engaged in the similar lending activities, and (ii) each Portfolio
Account has a perfected first priority lien on its underlying collateral.

18

 



(c)                Except as would not be expected to have a material adverse
impact, no Portfolio Account is delinquent, beyond any applicable grace period
set forth in the Portfolio Documents therefor, in payment of any amounts payable
by the Customer thereunder to the Seller under the Portfolio Documents.

(d)               No Customer or Guarantor has asserted in writing nor does any
Customer or Guarantor have any basis to assert (i) that any Portfolio Account is
subject to any right of rescission, set-off, counterclaim or defense, including
any defense of usury, or (ii) any valid claim against Seller as holder of such
Portfolio Account, in each case, which, in the aggregate, would have a material
adverse impact.

(e)                Each Portfolio Account is not subject to any type of
retainage by the Debtor; does not arise from goods placed on consignment,
guaranteed sale, or other terms by reason of which the payment by the Account
Debtor may be conditional; has not been pre-billed or progress-billed by Seller;
and is not conditional upon Debtor’s approval or otherwise subject to any
bonding, credit hold, short payment, rebate accrual, repurchase obligation,
return right or haulback.

(f)                To the Knowledge of Seller, there are no actions pending in
which one of the Customers or Guarantors (to the extent such Guarantor was
material to the Seller's credit decision to make advances to the applicable
Customer) has (i) filed, or consented (by answer or otherwise) to the filing
against it of, a petition for relief under any bankruptcy or insolvency law of
any jurisdiction, (ii) made an assignment for the benefit of its creditors,
(iii) consented to the appointment of a custodian, receiver, trustee, liquidator
or other judicial officer with similar power over itself or of any substantial
part of its property, (iv) been adjudicated by a court to be insolvent, or (v)
taken corporate or partnership action for the purpose of authorizing any of the
foregoing.

(g)               There has been no act or omission, or error by Seller or any
employee, agent or representative acting on Seller’s behalf, with respect to the
origination, underwriting, servicing or sale of any Portfolio Account which are
not in conformity with all applicable federal, state and local laws, statutes,
rules, regulations and ordinances applicable to Seller and each Portfolio
Account in all material respects. Each Portfolio Account has been originated,
underwritten, sold and serviced in material compliance with all Requirements of
Law in all material respects. Seller is not otherwise in default with respect to
any of Seller’s obligations under any of the Portfolio Accounts.

(h)               Except as set forth on Schedule 5.5(H), since the earlier of
the date Seller last provided Buyer with the Portfolio Documents and the Files
or December 31, 2013, Seller has administered and serviced each Portfolio
Account in the ordinary course of its business, consistent with past practices,
and has not (i) amended, modified, altered, satisfied, impaired, cancelled,
rescinded or waived any provision of, or extended, renewed, supplemented,
reduced, subordinated, or terminated the term of, any Portfolio Account, (ii)
commenced or initiated any lawsuit, action or proceeding with respect to any
Portfolio Account, or (iii) released any Customer under any Portfolio Account.

19

 



(i)                 The Portfolio Accounts were originated without any fraud or
misrepresentation on the part of the Seller, or to the best of Seller’s
knowledge, the Customer.

5.6              Governmental Permits. The Seller owns, holds or possesses those
licenses, franchises, permits and other authorizations from a Governmental Body
which are reasonably necessary for the Seller to own the Purchased Assets and to
carry on and conduct its business relating thereto substantially as currently
conducted, except where the failure by the Seller to own, hold or possess any
such license, franchise, permit or other authorization would not be reasonably
likely to have a material adverse effect on the Seller or the Purchased Assets
("Governmental Permits").

5.7              Title to Property. The Seller has good title to all of the
Purchased Assets. Upon delivery to the Buyer on each Closing Date of the
instruments of transfer contemplated by Section 4.4, the Seller will transfer to
the Buyer good title to the Purchased Assets to be purchased on such Closing
Date, subject to no other Encumbrances created by, through or under the Seller.
Seller has not assigned or transferred the Purchased Assets or obligations to
any Person, and upon Seller’s receipt of the Closing Payment, the Client and
account debtor relating to any Purchased Asset will not be indebted to Seller,
and if any such indebtedness shall arise in the future, Seller will not assert
against Buyer that such indebtedness is secured by the Purchased Assets.

5.8              No Violation, Litigation or Regulatory Action.

(a)                The Seller has received no written notification of its
failure to comply in any material respect with any Requirement of Law applicable
to the Purchased Assets where the Seller's failure to comply therewith could be
reasonably expected to have a material adverse effect upon the Purchased Assets.

(b)               There are no material actions, suits, or proceedings pending
against the Seller by any Customer, Guarantor or third Person in respect of the
Purchased Assets, and there are no material actions, suits, or proceedings
pending in which the Seller is the plaintiff or claimant and which relate to any
of the Purchased Assets.

(c)                There is no action, suit, or proceeding pending or, to the
Knowledge of Seller, threatened which questions the legality or propriety of the
transactions contemplated by this Agreement.

5.9              No Finder. Neither the Seller nor any Person acting (with the
Seller's knowledge) on its behalf has paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.

5.10          Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Seller Ancillary Documents or any
certificate or other document furnished or to be furnished to Buyer pursuant to
this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances in which they are made, not misleading.

20

 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, the Buyer hereby represents and warrants
to the Seller and agrees as follows:

6.1              Organization of the Buyer. The Buyer is a corporation or other
legal entity, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, with full power and authority to
consummate the transactions contemplated hereby.

6.2              Authority of the Buyer. The Buyer has full power and authority
to execute, deliver and perform this Agreement and all of the Buyer Ancillary
Agreements. All corporate or other legal action required to be taken by the
Buyer to authorize the execution, delivery and performance of this Agreement and
the Buyer Ancillary Agreements has been taken and does not require any further
authorization or consent of the Buyer or its stockholders. This Agreement has
been duly authorized, executed and delivered by the Buyer and is the legal,
valid and binding obligation of the Buyer, enforceable against the Buyer in
accordance with its terms, and each of the Buyer Ancillary Agreements has been
duly authorized by the Buyer and upon execution and delivery by the Buyer will
be a legal, valid and binding obligation of the Buyer, enforceable against the
Buyer in accordance with its terms, in each case subject to bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditor's
rights generally and any limitation imposed by general equity principles,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

6.3              Consents. Neither the execution nor delivery of this Agreement
or any of Buyer Ancillary Agreements or the consummation of any of the
transactions contemplated hereby or thereby nor compliance by the Buyer with or
fulfillment of the terms, conditions and provisions hereof or thereof will:

(a)                conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under
(i) the organizational documents of the Buyer, (ii) any material note,
instrument, agreement, mortgage, deed of trust, lease, license, franchise,
permit or other authorization, right, restriction or obligation to which the
Buyer is a party or any of its assets or properties is subject or by which the
Buyer is bound, (iii) any Court Order to which the Buyer is a party or by which
it is bound, or (iv) any Requirements of Laws applicable to the Buyer; or

(b)               require the approval, consent, authorization or act of, or the
making or giving by the Buyer of any notice, declaration, filing, report or
registration with, any Person nor are any consents, licenses, permits,
authorizations or approvals required to be obtained by the Buyer from any
Governmental Body or any other Person in connection with the execution and
delivery by the Buyer of this Agreement or any of the Buyer Ancillary
Agreements, the consummation of any of the transactions contemplated hereby or
thereby nor compliance by the Buyer with, or fulfillment by the Buyer of, the
terms, conditions and provisions hereof or thereof.

21

 



6.4              No Violation, Litigation or Regulatory Action. There is no
action, suit, or proceeding pending and the Buyer is without knowledge of any
threatened action, suit, or proceeding which questions the legality or propriety
of the transactions contemplated by this Agreement.

6.5              Ability to Perform; Availability of Funds. The Buyer has the
sophistication, operational capability, financial wherewithal, personnel,
facilities, legal and accounting support and other resources to perform fully
its obligations under this Agreement, the Assignment and Assumption Agreement
and the other Buyer Ancillary Agreements. Without limiting the generality of the
foregoing, the Buyer has sufficient funds to pay the Preliminary Closing
Payments at each Closing and to carry out the transactions contemplated by this
Agreement.

6.6              No Finder. Neither the Buyer nor any Person acting on its
behalf has paid or become obligated to pay any fee or commission to any broker,
finder or intermediary for or on account of the transactions contemplated by
this Agreement.

6.7              The Seller's Name. Except with respect to actions which may be
taken following the Closings pursuant to the power of attorney to be delivered
by the Seller at the Closings, the Buyer shall not institute any action in the
Seller's name or purport to act as the Seller's agent in correspondence to or
discussions with any Customers, other obligors, or any other Persons. The Buyer
shall disclose fully to Customers and Debtors its identity following the
Closings and shall not use any name or take any action that may confuse
Customers or Debtors, other obligors, or any other Person as to its relationship
with the Seller.

6.8              Status of the Buyer. The Buyer is (i) a financial institution,
or (ii) an institutional purchaser, or a sophisticated purchaser that is in the
business of buying or originating loan and factoring accounts of the type being
purchased or that otherwise deals in lending and factoring relationships in the
ordinary course of its business.

6.9              Independent Evaluation. Buyer has conducted its own independent
investigation, review and analysis of the Portfolio Accounts, and acknowledges
that it has been provided adequate access to the personnel, properties, assets,
premises, books and records and other documents and data of Seller for such
purpose. Buyer acknowledges and agrees that in making its decision to enter into
this Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely upon its own investigation and the express representations and
warranties of Seller set forth in this Agreement.

6.10          Reports. The Buyer acknowledges that the Seller makes no
representation or warranty to the Buyer concerning the accuracy or completeness
of Third-Party Reports that are in the Files, including appraisals,
environmental audits, title abstracts, policies and reports, lien search
reports, and other similar reports, of opinion letters of law firms and other
similar Persons, or of any financial statements or reports of Customers prepared
or audited by accountants and other similar persons.

22

 



ARTICLE VII
ACTION PRIOR TO CLOSING DATES

The respective parties hereto covenant and agree to take the following actions
between the Signing Date and the Closing Dates:

7.1              Preserve Accuracy of Representations and Warranties. Each of
the parties hereto shall refrain from taking any action which would render any
representation or warranty contained in Article V or VI of this Agreement
inaccurate as of any Closing Date. Each party shall promptly notify the other of
any action, suit or proceeding that shall be instituted or threatened against
such party to restrain, prohibit or otherwise challenge the legality of any
transaction contemplated by this Agreement. The Seller shall promptly notify the
Buyer of any action, suit or proceeding that may be threatened, brought,
asserted or commenced against the Seller which would render Section 5.8
inaccurate as of any Closing Date.

7.2              Consents of Third Parties; Approval by Governmental Bodies.
Seller shall use commercially reasonable efforts to secure, before the
applicable Closing Date, the consent, approval or waiver, in form and substance
reasonably satisfactory to the Buyer, from any party to any Portfolio Document
with respect to Portfolio Accounts subject to the Closing on such Closing Date
required to be obtained in order to assign or transfer any such Portfolio
Document to the Buyer or otherwise required for the transactions contemplated
hereby. The Buyer shall act diligently and reasonably to cooperate with the
Seller to obtain the consents, approvals and waivers contemplated by this
Section 7.2.

7.3              Actions Prior to Closing Dates. The Seller shall operate its
business and manage the Purchased Assets consistent with its historical best
practices and cause all related books, accounts and records to be true and
complete in all material respects, and comply with the provisions set forth in
the remainder of this Section 7.3. Except as otherwise expressly required by
this Agreement, the Seller shall not (i) waive or modify any right if such
waiver or modification could reasonably be expected to have a material adverse
effect on the Purchased Assets taken as a whole; (ii) mortgage, pledge or
otherwise encumber any Purchased Asset; (iii) take any action that would breach
any of the Seller's representations, warranties or covenants contained in this
Agreement if such representation, warranty or covenant were made at the time of
the action; or (iv) enter into an agreement, contract or commitment (other than
this Agreement) to do any of the things prohibited by the foregoing clauses (i)
through (iii).

7.4              Withdrawal of Portfolio Accounts.

(a)                Subsequent to the Signing Date and other than as expressly
permitted in accordance with Section 7.4(c), Seller shall not have the right to
withdraw any Portfolio Accounts from the Portfolio; provided however, that,
notwithstanding the foregoing, if, prior to the sale of a Portfolio Account to
the Buyer in accordance with the terms hereof, such Portfolio Account is
terminated by either the Seller or its Customer and all, or substantially all,
indebtedness and obligations owing to the Seller in regard thereto are paid in
full, then such Portfolio Account shall be withdrawn from the Portfolio by the
Seller, with a corresponding adjustment of the Purchase Price.

23

 



(b)               Prior to any Closing, if Buyer, in its good faith discretion,
determines that any Portfolio Account breaches or is inconsistent with any of
Seller’s representations and warranties in this Agreement, Buyer may upon
written notice to Seller prior to the relevant Closing withdraw such Portfolio
Account from the Portfolio and elect not to purchase such Portfolio Account. If
Buyer elects to withdraw a Portfolio Account for any one Closing and prior to
the final Closing, Buyer shall have the right until the final Closing to elect
to include such withdrawn Portfolio Account in a subsequent Closing.

(c)                Prior to each Closing, Buyer and Seller shall each use their
respective reasonable and good faith efforts to notify the other Party as soon
as reasonably practicable after such Party first has Knowledge of any
information or circumstance that the Seller may then be in breach of any of its
representations or warranties in this Agreement or in any Seller Ancillary
Agreement, or that at any Closing it will be in breach thereof, which breach
would give rise to a claim by the Buyer against the Seller for indemnification
under Section 11.1 or would give rise to a right by the Buyer to terminate this
Agreement under Article XII. In the event of such notice, Buyer may elect to
waive such breach in writing and any affected Portfolio Accounts shall not be
withdrawn from the Portfolio. If such breach is not waived by the earlier to
occur of (i) ten (10) days after receipt of such notice and (ii) the applicable
Cut-off Time, Seller or Buyer may, upon prior written notice to the other Party,
withdraw any affected Portfolio Account from the relevant Closing.
Notwithstanding anything to the contrary in this Section 7.4(c), Buyer’s failure
to provide notice to Seller under this Section 7.4(c) shall not in any way limit
Buyer’s rights under this Agreement with respect to any Portfolio Account
purchased by Buyer, including without limitation, rights to indemnification or
repurchase pursuant to Article XI.

ARTICLE VIII
ADDITIONAL AGREEMENTS

8.1              Post-Closing Remittances and Adjustments; Further Assurances.

(a)                Except for amounts to which the Seller is entitled
post-Closing in accordance with the terms of Article III, this Section 8.1,
Section 11.2, or any other provision of this Agreement, amounts which are paid
in respect of the Purchased Assets and are received by the Seller following the
applicable Closing with respect to such Purchased Assets shall be received by
the Seller as agent, in trust for and on behalf of the Buyer and the Seller
shall pay promptly all of such amounts over to the Buyer and shall provide to
the Buyer information, to the extent known, as to the nature, source and
classification of such payments, including any invoice relating thereto. All
amounts in respect of assets not transferred to the Buyer shall be received by
the Buyer as agent, in trust for and on behalf of the Seller, and the Buyer
shall promptly pay all of such amounts over to the Seller and shall provide to
the Seller information, to the extent known, as to the nature, source and
classification of such payments, including any invoice relating thereto.

(b)               The Buyer agrees to pay to the Seller (in immediately
available funds), within seven (7) days following the Seller’s written demand
with respect thereto, the face amount of any check which is returned to the
Seller unpaid to the extent such check has been credited to any Customer’s
account and for which such Customer was given credit in calculating the Net
Funds Employed used in determining the Purchase Price.

24

 



(c)                The Buyer hereby agrees to indemnify the Seller for, hold the
Seller harmless from, and, promptly upon the Seller's demand therefor, reimburse
to the Seller, in immediately available funds, the amount of any claim asserted
against the Seller arising (i) out of the Seller’s remittance of any funds, or
making of any payment, to the Buyer under Section 8.1(a) or any other provisions
of this Agreement or (ii) under Sections 547 or 548 of the Federal Bankruptcy
Code relating to a payment made to the Seller by a Debtor with respect to the
Portfolio.

(d)               The Seller shall execute and deliver notices of assignment of
each Portfolio Account substantially in the form attached hereto as Exhibit F,
such notices of assignment to be delivered at the applicable Closings. The
Seller shall also execute, to the extent prepared as of the applicable Closing
Date, and thereafter the Buyer will use, each power of attorney of the Seller
delivered at the applicable Closing to (i) effect the sale, transfer and
conveyance to the Buyer of the Purchased Assets subject to such Closing,
including the applicable Portfolio Documents, (ii) to enable the Buyer to bill,
collect, service and administer the Portfolio Accounts, and (iii) to endorse
checks and execute such other assignments, transfer documents, instruments of
further assurance, approvals and consents as are necessary or proper in order to
complete, ensure and perfect the sale, transfer and conveyance to the Buyer
contemplated hereby of Purchased Assets and the consummation of the other
transactions contemplated hereby with respect to the Portfolio Accounts;
provided that the execution of any such assignments, transfer documents,
instruments of further assurance, approvals, consents and any other documents by
the Buyer under such power of attorney described hereinabove shall be without
recourse of any kind to the Seller and without any representation or warranty on
the Seller's part, except as expressly provided in this Agreement. Any other
assignments, in particular any additional assignments of any lien instruments,
any transfer documents, instruments of further assurance, approvals and consents
as are necessary or proper in order to complete, ensure and perfect the sale,
transfer and conveyance to the Buyer contemplated hereby of Purchased Assets and
the consummation of the other transactions contemplated hereby with respect to
the Portfolio shall be prepared by the Buyer, at the Buyer's expense, and
submitted to the Seller for execution, if necessary, within sixty (60) days
after the Initial Closing Date. The Buyer shall be responsible for the
preparation and filing of, and any costs associated with the preparation of,
such additional assignments and for any costs or filing fees associated with the
recording thereof. Within sixty (60) days after the Initial Closing Date, the
Seller shall also provide the Buyer with any affidavits of loss the Buyer may
reasonably request with respect to any Portfolio Documents for which originals
are not available.

(e)                The Seller and the Buyer acknowledge that (i) substantially
all payments by Debtors in connection with the Portfolio Accounts are made to
the Master Lockbox Account, and (ii) the Seller is not assigning its interest in
the Master Lockbox Account to the Buyer. The Seller shall, for up to one hundred
eighty (180) days after the Final Closing Date and at the Buyer’s expense, remit
to the Buyer, on a weekly basis, any immediately available funds received by the
Seller from the Master Lockbox Account solely to the extent relating to
Portfolio Accounts. Seller shall close the Master Lockbox Account on the one
hundred eightieth (180th) day after the Final Closing Date, or on an earlier
date if instructed to do so by Buyer, in its sole discretion.

25

 



(f)                Within a reasonable period after each Closing Date, the Buyer
and the Seller agree to prepare and send to the Customers, the Debtors and
applicable third parties the Notice of Assignment Letter. All costs associated
therewith shall be borne by the Buyer.

8.2              Taxes; Prorations.

(a)                Any documentary stamp Tax, transfer or similar Tax directly
attributable to the sale or transfer of the Purchased Assets or the Assumed
Obligations shall be paid by the Seller.

(b)               Each party hereto shall provide reimbursement for any Tax
which is the responsibility of such party in accordance with the terms of this
Section 8.2 and which is paid by the other party. Within a reasonable time prior
to the payment of any such Tax, the party paying such Tax shall give notice to
the other party of the Tax payable and the portion which is the liability of
each party, although failure to do so will not relieve the other party from its
liability hereunder.

(c)                Nothing herein shall be construed as obligating the Seller in
any way to pay any taxes which are the liability of a Customer or which shall be
due with respect to any Portfolio Collateral.

8.3              Non-Compete and Non-Solicitation.

(a)                For thirty-six (36) months after the Final Closing Date (the
“Restricted Period”), the Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly (i) engage or assist in factoring or
otherwise financing the Accounts of any Person (whether or not a Customer),
providing any asset-based loan or other credit facility to any Customer,
refinancing Portfolio Accounts or originating new Portfolio Accounts, or
otherwise creating, selling, or profiting from commercial lending or working
capital financial products in direct competition to Buyer, together and all of
the foregoing, the “Restricted Business” anywhere in the United States, (ii)
have an interest in any Person that engages directly or indirectly in any
Restricted Business anywhere in the United States in any capacity, including as
a partner, owner, member, employee, principal, agent, trustee or consultant or
(iii) intentionally interfere in any material respect with the business
relationships (whether formed prior to or after the date of this Agreement) of
Buyer.

(b)               During the Restricted Period, the Seller shall not, and shall
not permit any of its Affiliates to, directly or indirectly, hire or solicit any
employee of Buyer or encourage any such employee to leave such employment or
hire any such employee who has left such employment.

(c)                During the Restricted Period, the Seller shall not, and shall
not permit any of its Affiliates to, directly or indirectly, solicit or entice,
or attempt to solicit or entice, by means of direct mail, telephone, internet or
personal solicitation, any Customers, clients or customers of Buyer or potential
clients or customers of Buyer for purposes of prepayment, origination, refinance
or modification of any Accounts or for any financial services or products.

26

 



(d)               The Seller acknowledges that a breach or threatened breach of
this Section 8.3 would give rise to irreparable harm to Buyer for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by Seller or its Affiliates of any such
obligations, Buyer shall, in addition to any and all other rights and remedies
that may be available to them in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).

(e)                The Seller acknowledges that the restrictions contained in
this Section 8.3 are reasonable and necessary to protect the legitimate
interests of Buyer and constitute a material inducement to each of them to enter
into this Agreement and to consummate the transactions contemplated by this
Agreement.  In the event that any covenant contained in this Section 8.3 should
ever be adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable law in any jurisdiction, then the parties
hereto hereby agree to amend this Agreement to cause such unenforceable
provision (or any portion thereof) to be enforceable and enforced, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
8.3 and each provision hereof are severable and separate and distinct covenants
and provisions.  The invalidity or unenforceability of any such covenant or
provision, or any part thereof, as written, shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

(f)                Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, nothing herein shall be deemed to prohibit, inhibit,
limit or impair Seller's rights to collect the Retained Accounts, including,
without limitation, the right to use any Intellectual Property Assets in
connection therewith, and Buyer hereby grants Seller a limited license to use
the Intellectual Property Assets for such purpose.

ARTICLE IX
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER

The obligations of the Buyer under this Agreement, at the option of the Buyer,
shall be subject to the satisfaction or waiver, on or prior to each Closing
Date, of the following conditions:

9.1              No Misrepresentation or Breach of Covenants and Warranties.
There shall have been no material breach by the Seller in the performance of any
of its covenants and agreements herein; each of the representations and
warranties of the Seller contained or referred to herein (other than with
respect to any Portfolio Account that is withdrawn from the Purchased Assets in
accordance with Section 7.4) shall be true and correct on the applicable Closing
Date as though made on such Closing Date; and there shall have been delivered to
the Buyer a certificate or certificates to such effect, dated as of such Closing
Date and signed on behalf of the Seller by an authorized officer of the Seller.

27

 



9.2              Consents. Buyer shall have received all material consents and
approvals necessary for the transactions contemplated hereby; all notice and
waiting periods required by law shall have passed; no proceeding to enjoin,
restrain, prohibit or invalidate such transactions shall have been instituted or
threatened; and any material conditions of any regulatory approval shall have
been met.

9.3              Obligations Performed. The Seller shall perform and comply in
all material respects with all the obligations and agreements required by this
Agreement to be performed or complied with by it prior to or on such Closing
Date.

9.4              Delivery of Closing Documents. Seller shall have delivered to
the Buyer each document to be delivered pursuant to Section 4.4, together with
all documents that are customary or necessary, each in a form acceptable to and
approved by Buyer.

ARTICLE X
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

The obligations of the Seller under this Agreement, at the option of the Seller,
shall be subject to the satisfaction or waiver, on or prior to each Closing
Date, of the following conditions:

10.1          No Misrepresentation or Breach of Covenants and Warranties. There
shall have been no material breach by the Buyer in the performance of any of its
covenants and agreements herein; each of the representations and warranties of
the Buyer contained or referred to in this Agreement shall be true and correct
on the applicable Closing Date as though made on such Closing Date; and there
shall have been delivered to the Seller a certificate to such effect, dated as
of such Closing Date and signed on behalf of the Buyer by an authorized officer
of the Buyer.

10.2          Necessary Consents and Approvals. Seller shall have received all
material consents and approvals necessary for the transactions contemplated
hereby; all notice and waiting periods required by law shall have passed; no
proceeding to enjoin, restrain, prohibit or invalidate such transactions shall
have been instituted or threatened; and any material conditions of any
regulatory approval shall have been met.

10.3          Obligations Performed. The Buyer shall have performed and complied
in all material respects with all obligations and agreements required by this
Agreement to be performed or complied with by it prior to or on such Closing
Date.

10.4          Payment of Closing Payment; Delivery of Closing Documents. The
Buyer shall have paid the Preliminary Closing Payment pursuant to Section 4.2
and delivered to the Seller each document to be delivered pursuant to Section
4.3, each in a form acceptable to and approved by Seller.

28

 



ARTICLE XI
INDEMNIFICATION

11.1          Indemnification by the Seller. From and after the Initial Closing
Date and subject to the limitations of this Article XI, the Seller agrees to
indemnify and hold the Buyer and its Affiliates, their respective successors and
assigns, and in each such case their respective present or former directors,
officers, employees and agents ("Buyer Indemnified Parties") harmless from and
against any and all Losses and Expenses incurred by any Buyer Indemnified Party
in connection with, resulting from, related to or arising from:

(a)                any inaccuracy or breach by the Seller of any of its
representations or warranties in this Agreement or in any Seller Ancillary
Agreement;

(b)               any breach or nonfulfillment of any agreement or covenant to
be performed by the Seller pursuant to this Agreement or any Seller Ancillary
Agreement;

(c)                any action, complaint, investigation, petition, suit or other
proceeding, whether civil, criminal or administrative, in law or in equity, or
before any arbitrator or a Governmental Body (including but not limited to any
counterclaim or cross claims), relating to any of the Portfolio Accounts or
Portfolio Documents in a Purchased Portfolio, in each case arising out of or
based upon or with respect to any action or event occurring prior to the
relevant Closing Date related to such Portfolio Account or Portfolio Document,
whether or not pending or threatened on the Signing Date or at the applicable
Closing, and whether brought, made or instigated by any Governmental Body or any
other Person; or

(d)               the operation or administration of any Purchased Portfolio
prior to the Closing Date applicable thereto.

11.2          Indemnification by the Buyer. From and after the Initial Closing
Date and subject to the limitations of this Article XI, the Buyer agrees to
indemnify and hold the Seller and its Affiliates, their respective successors
and assigns, and in each such case their respective present or former directors,
officers, employees and agents ("Seller Indemnified Parties") harmless from and
against any and all Losses and Expenses at any time incurred by any Seller
Indemnified Party in connection with, resulting from, related to or arising
from:

(a)                any inaccuracy or breach by the Buyer of any of its
representations or warranties in this Agreement or in any Buyer Ancillary
Agreement;

(b)               any breach or nonfulfillment of any agreement or covenant to
be performed by the Buyer pursuant to this Agreement or any Buyer Ancillary
Agreement;

(c)                any action, complaint, investigation, petition, suit or other
proceeding, whether civil, criminal or administrative, in law or in equity, or
before any arbitrator or a Governmental Body (including but not limited to any
counterclaim or cross claims), relating to any of the Portfolio Accounts or
Portfolio Documents in a Purchased Portfolio, in each case arising out of or
based upon or with respect to any action or event occurring on or after the
relevant Closing Date related to such Portfolio Account or Portfolio Document,
whether or not pending or threatened on the Signing Date or at the applicable
Closing, and whether brought, made or instigated by any Governmental Body or any
other Person; or

29

 



(d)               the operation or administration of any Purchased Portfolio
after the Closing Date applicable thereto.

11.3          Notice of Claims. Promptly upon the sooner to occur of (a) a
party's acquisition of knowledge of facts or circumstances which could serve as
the basis for a claim under this Article XI or (b) receipt of notice of any
claim, demand or assessment or the commencement of any suit, action, arbitration
or proceeding in respect of which indemnity may be sought on account of the
indemnity agreement contained in this Article XI, the party seeking
indemnification (the "Indemnified Party") shall give written notice to the party
obligated to provide indemnification to such Indemnified Party (the
"Indemnifying Party") describing in reasonable detail the facts giving rise to
any claim for indemnification hereunder and a reference to the provision of this
Agreement or any other agreement, document or instrument executed hereunder or
in connection herewith upon which such claim is based and within sufficient time
to respond to such claim or answer or otherwise plea in such action; provided
that failure to give such notice shall not relieve the Indemnifying Party of its
obligations hereunder except to the extent it shall have been materially
prejudiced by such failure.

11.4          Third Party Claims. In the event that any Person not a party to
this Agreement shall make any demand or claim or file or threaten to file any
lawsuit, which demand, claim or lawsuit may result in any Losses or Expenses to
one party hereto of the kind for which such party is entitled to indemnification
pursuant to this Article XI, then, after written notice is provided by the
Indemnified Party, the Indemnifying Party shall have the option, at its Expense,
to provide legal counsel for the Indemnified Party (such counsel shall be
reasonably satisfactory to the Indemnified Party) to defend any such demand,
claim or lawsuit. The Indemnifying Party agrees to compensate or reimburse the
Indemnified Party for such reasonable legal fees as and when they are incurred.
In effecting the settlement of any such demand, claim or lawsuit, an Indemnified
Party shall act in good faith, shall consult with the Indemnifying Party and
shall enter into only such settlement as the Indemnifying Party shall approve,
which approval shall not be unreasonably withheld (the Indemnifying Party's
approval will be implied if it does not respond within ten (10) calendar days of
its receipt of the notice of such settlement offer). Each party shall reasonably
cooperate with the other party in connection with the defense of any such claim
including, without limitation, by making personnel available for interviews and
as witnesses, providing books, records, files and other documents or materials
relevant to such claim, designating an internal point of contact to assist with
and coordinate discovery requests and otherwise assist with the claim, and
granting such authorizations or limited powers of attorney, or executing
documents, agreements, orders or other instruments as such party may reasonably
consider necessary, desirable or required in connection with the defense of any
such claim. The party providing the aforementioned assistance shall be
reimbursed for its reasonable "out-of-pocket" expenses arising from such
assistance including, without limitation, travel, lodging and copying, retrieval
or reproduction costs.

30

 



In the event of any third party demand, claim, lawsuit or threat of lawsuit for
which the Seller shall be the Indemnifying Party, the Seller reserves the right,
in its sole discretion, to repurchase the Purchased Asset(s) relating to the
Portfolio Account which are the subject of the demand, claim or lawsuit. The
Seller shall notify the Buyer of the Seller's intention to repurchase the
Purchased Asset(s) at the Seller's expense. At the closing of any such
repurchase, the Seller shall pay to the Buyer as the repurchase price an amount
equal to the sum of the Net Funds Employed of such Portfolio Account on the date
of repurchase, plus any premium paid by Buyer on the original Closing Date by
wire transfer of immediately available funds to such account as the Buyer shall
designate in writing to the Seller, and the Buyer shall convey to the Seller all
of the Buyer's right, title and interest in and to such repurchased Purchased
Asset(s) and the assignment and transfer documents relating to such Purchased
Asset(s). The conveyance documents executed by the Buyer reconveying the
Purchased Asset(s) to the Seller shall contain such representations and
warranties by the Buyer in favor of the Seller concerning the Purchased Asset(s)
which may be reasonably requested by the Seller to confirm, inter alia, that the
Buyer shall have unencumbered title to the Purchased Asset(s) being reconveyed,
the Buyer shall have the ability and authority to reconvey the Purchased
Asset(s), the Buyer's compliance with Requirements of Law as in effect on the
date of reconveyance, and the Buyer's compliance with its obligations under the
Assignment and Assumption Agreement during its ownership of the Purchased
Asset(s).

No amounts paid by the Seller to repurchase any Purchased Assets hereunder shall
be applied to the threshold amount for indemnification claims against the Seller
provided for in Section 11.7 below.

 

 

11.5          General. In addition, the Indemnified Party shall be obligated in
connection with any claim for indemnification under this Article XI to use all
commercially reasonable efforts to mitigate all Losses and Expenses upon and
after becoming aware of any event which could reasonably be expected to give
rise to such Losses and Expenses. No party shall be entitled to bring or
maintain an indemnification claim with respect to any inaccuracy or breach of
any representation or warranty of any other party contained in this Agreement,
or with respect to any failure by any other party to perform or observe any
covenant, agreement or condition required by this Agreement, of which such party
was aware or had knowledge on or prior to the Initial Closing Date.

11.6          Survival of Representations and Warranties; Bar Date for
Indemnification Claims. All representations, warranties, covenants and
obligations in this Agreement and any other agreement, document or certificate
delivered pursuant to this Agreement (other than the representations and
warranties set forth in Sections 5.4 and 5.5) will survive the Closings for a
period ending on the eighteen (18) month anniversary of the Final Closing Date,
and no claim for indemnification for any purpose under this Agreement shall be
made after such date (unless notice of such claim or the basis for such claim is
delivered by a party hereto in strict compliance with this Article XI on or
before the date that is the eighteen (18) month anniversary after the Final
Closing Date). The representations and warranties set forth in Sections 5.4 and
5.5 shall survive the Closings for a period ending on the twelve (12) month
anniversary of the Final Closing Date, and no claim for indemnification with
respect such representations and warranties shall be made after such date
(unless notice of such claim or the basis for such claim is delivered by a party
hereto in strict compliance with this Article XI on or before the date that is
the twelve (12) month anniversary after the Final Closing Date).

31

 



11.7          Limitations on Indemnification by Seller. The Seller will have no
liability with respect to the matters described in Section 11.1 until the total
of all Losses and Expenses with respect to such matters exceeds $100,000 (the
"Basket"), at which point the Seller will be obligated to indemnify the Buyer
Indemnified Parties for all Losses and Expenses without regard to the Basket.
The Seller's maximum aggregate liability with respect to the matters described
in Section 11.1 will be limited to the Purchase Price.

11.8          Payment of Claims. All claims for indemnity under this Article XI
shall be paid on demand in immediately available funds in United States Dollars
after such claim and the liability for Losses and Expenses thereunder have been
finally determined. A claim, and the liability for Losses and Expenses
thereunder, shall be deemed to be “finally determined” for purposes of this
section when the parties have so determined by mutual agreement or, if disputed,
when a final order of a court of competent jurisdiction or a final order of an
arbitrator having competent jurisdiction, if one shall have been selected by the
parties, has been entered. Any indemnification payments made by any Indemnifying
Party shall be deemed to be and treated for all purposes, including, without
limitation, tax purposes, as adjustments to the Purchase Price. The liability of
the Indemnifying Party with respect to any indemnification claim shall be
reduced by the tax benefit actually realized and any insurance proceeds received
by the Indemnified Party as a result of any Losses or Expenses upon which such
indemnification claim is based.

11.9          Limited Remedies. If the Closings occur, except for remedies based
upon fraud and except for equitable remedies, the remedies and limitations
provided in this Article XI of this Agreement constitute the sole and exclusive
remedies for recovery against the Indemnifying Party based upon the inaccuracy,
untruth, incompleteness or breach of any representation or warranty of any
Indemnifying Party contained herein or in any certificate, Schedule or Exhibit
furnished by any Indemnifying Party in connection herewith, or based upon the
failure of any Indemnifying Party to perform any covenant, agreement or
undertaking required by the terms hereof to be performed by such Indemnifying
Party. The foregoing shall not in any manner limit (a) any claims by either
party with respect to the computation or payment of the Purchase Price pursuant
to Sections 3.1 through 3.7 for any reason, any such claims to be subject
exclusively to the provisions of Sections 3.1 through 3.7 or (b) any claims by
the Seller pursuant to Section 8.1, any such claim to be subject exclusively to
the provisions of Section 8.1.

11.10      Subrogation. Upon payment in full of any indemnification claim or the
payment of any judgment or settlement with respect to a third party claim under
this Agreement, the Indemnifying Party shall be subrogated to the extent of such
payment to the rights of the Indemnified Party against any person or entity with
respect to the subject matter of such indemnification claim or third party
claim.

32

 



ARTICLE XII
TERMINATION

12.1          Termination. This Agreement may be terminated in any of the
following ways on or prior to the Initial Closing Date:

(a)                by the mutual written consent of the Buyer and the Seller at
any time on or prior to the Initial Closing Date;

(b)               by the Seller in writing if the conditions set forth in
Article X of this Agreement with respect to the Initial Closing Date shall not
have been met by the Buyer or waived in writing by the Seller on or prior to the
Initial Closing Date;

(c)                by the Buyer in writing if the conditions set forth in
Article IX of this Agreement with respect to the Initial Closing Date shall not
have been met by the Seller or waived in writing by the Buyer on or prior to the
Initial Closing Date; or

(d)               any time on or prior to the Initial Closing Date, by either
the Seller or the Buyer in writing if the other party shall have been (i) in
material breach of any representation and warranty (as if such representation
and warranty had been made on and as of the date hereof and on the date of the
notice of breach referred to below), other than any breach by the Seller with
respect to a Portfolio Account that is withdrawn from the Purchased Assets in
accordance with Section 7.4, or (ii) in material breach of any covenant,
undertaking or obligation contained herein, and such breach has not been cured
by the Initial Closing Date.

12.2          Notice of Termination. Any party desiring to terminate this
Agreement pursuant to Section 12.1 shall give prompt written notice of such
termination to the other party.

12.3          Effect of Termination.

(a)                In the event that this Agreement shall be terminated pursuant
to this Article XII, all further obligations of the parties under this Agreement
(other than Sections 13.1, 13.10 and 13.14, and this Article XII), shall be
terminated, provided that nothing herein shall relieve any party from liability
for its breach of this Agreement.

(b)               If this Agreement is terminated as provided herein:

(i)                 each party will return all documents, work papers and other
materials of the other party, including photocopies or other duplications
thereof, relating to the transactions contemplated herein, whether obtained
before or after the execution hereof, to the party furnishing the same;

(ii)               each party will destroy all analyses, studies, surveys,
evaluations, reports and other internal documents used to evaluate or analyze
the transactions contemplated herein, and shall certify to the other party of
such destruction;

(iii)             all information received by either party hereto with respect
to the business of the other party (other than information which is a matter of
public knowledge or which has heretofore been published in any publication for
public distribution or filed as public information with any Governmental Body)
shall not at any time be used for any business purpose by such party or
disclosed by such party to third persons; and

33

 



(iv)             each party will pay its own expenses, except as otherwise
provided in Section 12.3(c) and Section 12.3(d).

(c)                Neither the Buyer nor the Seller waives any right it may have
to require the other to mitigate damages in connection with any damage claim
against the Buyer or the Seller made under this Article XII.

(d)               If the transactions contemplated hereby are not consummated
because of a party's breach of this Agreement, in addition to such damages as
may be recoverable in law or equity, the other party shall be entitled to
recover from the breaching party upon demand, itemization and documentation, its
reasonable outside legal, accounting, consulting and other out-of-pocket
expenses. In the event of judicial proceedings brought by either party in order
to enforce its rights under this Article XII, the prevailing party shall be
entitled to recover its reasonable attorneys' fees and expenses.

ARTICLE XIII
GENERAL PROVISIONS

13.1          Confidential Nature of Information. Each party hereto agrees that
it will treat in confidence all documents, materials and other information which
it shall have obtained regarding the other party during the course of the
negotiations leading to the consummation of the transactions contemplated hereby
(whether obtained before or after the date of this Agreement), the investigation
provided for herein and the preparation of this Agreement and other related
documents, and, in the event the transactions contemplated hereby shall not be
consummated, each party will return to the other party all copies of nonpublic
documents and materials which have been furnished in connection therewith. Such
documents, materials and information shall not be disclosed to any other party
or Person; provided that either party hereto may disclose such documents,
materials and information to any of its counsel, accountants or financial
advisors who are informed of the confidentiality provisions contained herein, it
being understood that such disclosing party shall be liable to the other party
hereto for any disclosure or use of such documents, materials and information in
violation of the terms hereof by any of its counsel, accountants or financial
advisors. Neither party hereto shall use any confidential information in any
manner whatsoever except solely for the purpose of evaluating the proposed
purchase and sale of the Purchased Assets and the assumption of the Assumed
Obligations. The obligation of each party to treat such documents, materials and
other information in confidence shall not apply to any information which (a) is
or becomes available to such party from a source other than the other party, (b)
is or becomes available to the public other than as a result of disclosure by
such party or its agents, (c) is required to be disclosed under applicable law
or judicial process, or to any Governmental Body having regulatory authority
over such party or its Affiliates, but only to the extent it must be disclosed,
or (d) such party reasonably deems necessary to disclose in order to obtain any
of the consents or approvals contemplated hereby.

13.2          No Partnership. Nothing herein shall be construed as creating a
partnership, joint venture or agency relationship between the Buyer and the
Seller, except to the extent the power of attorney to be delivered to the Buyer
at each Closing by the Seller creates an agency relationship.

34

 



13.3          No Public Announcement. No party hereto, without the approval of
the other party hereto, shall make any press release or other general public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that any such party shall be so obligated by law, in which
case the other party shall be advised and the parties shall use their best
efforts to cause a mutually agreeable release or announcement to be issued;
provided, however, that the foregoing shall not preclude communications or
disclosures to employees and as necessary to implement the provisions of this
Agreement or to comply with accounting and Securities and Exchange Commission
disclosure obligations.

13.4          Notices. All notices required under this Agreement shall be in
writing and shall be considered given upon: (a) personal delivery (including
delivery by overnight courier) of the written notice; (b) sending the message by
a telecopy or facsimile machine to the other party's telecopy or facsimile
machine, provided the sending machine automatically prints a message confirming
that the message was received, and a copy thereof is forthwith mailed or sent by
personal delivery to the addressee; or (c) if sent via United States mail, the
third day following mailing, certified mail, return receipt requested, postage
prepaid and appropriately addressed. Such addresses shall be:

(a)                If to the Seller, to:

Anchor Funding Services, LLC

2700 N. Military Trail Suite 200

Boca Raton, FL 33431

Attention: Brad Bernstein

Telephone: 561-367-1504

Facsimile: 212-214-0881

With a Copy to (which shall not constitute Notice):

K&L Gates LLP

Hearst Tower

214 North Tryon Street, 47th Floor

Charlotte, North Carolina 28202

Attention: Mark Busch, Esq.

Telephone: (704) 331-7440

Facsimile: (704) 353-3203

(b)               If to the Buyer, to:

Transportation Alliance Bank Inc.

4185 Harrison Blvd., Suite 200

Ogden, Utah 84403

Attention: General Counsel

Telephone: (801) 624-4422

Facsimile: (801) 395-8653

With a Copy to (which shall not constitute Notice):

Snell & Wilmer L.L.P.

15 W South Temple #1200,

Salt Lake City, Utah 84101

Attention: Brad Merrill, Esq.

Telephone: (801) 857-1900

Facsimile: (801) 857-1800

 

or to such other address as such party may indicate by a notice delivered to the
other parties hereto.

35

 



13.5          Successors and Assigns. The rights of any party under this
Agreement shall not be assignable by such party hereto prior to the Final
Closing Date without the written consent of the other party (except that if the
Seller merges with or consolidates into an Affiliate of the Seller, or an
Affiliate of the Seller acquires the stock or assets of the Seller, no consent
thereto of the Buyer shall be required). Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their permitted
successors and assigns. Following the Final Closing Date, either party may
assign any of its rights hereunder, but no such assignment shall relieve it of
its obligations hereunder.

13.6          Access to Records after Closing.

(a)                The Buyer agrees that on and after each applicable Closing
Date it will permit the Seller and its representatives, during normal business
hours and on reasonable prior notice and without unreasonably interfering with
the business of the Buyer, to have access to and to examine and take copies of
all applicable Files, whether with respect to transactions or events occurring
prior to the applicable Closing Date or to transactions or events occurring
subsequent to the applicable Closing Date which arise out of transactions or
events occurring prior to or after such Closing Date, other than those documents
or materials or work product in any of the Files reasonably determined by Buyer
to constitute an attorney-client privileged communication. The Seller and the
Buyer agree that any such access to the Files shall be granted only in the event
that the Seller or an Affiliate of the Seller is named as a party in, or is
threatened with, any litigation or similar proceeding in connection with any
Purchased Asset or to the extent that the Seller may require such access in
connection with any Tax, regulatory, accounting, corporate or similar matter
relating to any Purchased Asset or its transfer hereunder.

(b)               The Buyer agrees that it shall preserve and keep the Files for
a period at least equal to the period required by the Buyer's record retention
policy for similar materials. Notwithstanding any of the foregoing, the Buyer
may destroy any or all of the Files without notice to the Seller at any time
after the seventh (7th) anniversary of the Signing Date.

36

 



(c)                The Seller agrees that on and after the applicable Closing
Date it will permit the Buyer and its representatives, during normal business
hours and on reasonable prior notice and without unreasonably interfering with
the business of the Seller, to have access to electronically-stored data or
other computerized records of the Seller (other than Excluded Materials) that
relate exclusively to the applicable Portfolio Accounts. The Seller agrees that
it shall preserve and keep such electronically-stored data and computerized
records relating exclusively to the Portfolio Accounts (other than Excluded
Materials) for a period at least equal to the period required by the Seller's
record retention policy for similar materials.

(d)               Each party agrees that its access to books and records of the
other party pursuant to this Section 13.6 shall be subject to the
confidentiality provisions of Section 13.1.

13.7          Entire Agreement; Exhibits and Schedules; Amendments. This
Agreement and the Exhibits and Schedules referred to herein and the other
Purchase Documents contain the entire understanding and agreement of the parties
hereto with regard to the subject matter contained herein or therein, and
supersede all prior agreements, inducements, understandings, disclosures,
correspondence, offering memoranda or letters of intent between or among any of
the parties hereto, whether expressed or implied, oral or written, regarding the
same subject matter. Each of the Exhibits and Schedules attached hereto are
incorporated into this Agreement and by this reference made a part hereof. This
Agreement shall not be amended, modified or supplemented except by a written
instrument signed by an authorized representative of each of the parties hereto.

13.8          Interpretation. Article titles and section headings are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement. The Schedules and
Exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein.
Disclosure of any fact or item in any Schedule hereto referenced by a particular
section in this Agreement shall be deemed to have been disclosed with respect to
every other section in this Agreement.

13.9          Waivers. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

37

 



13.10      Expenses.

(a)                Each party hereto will pay all costs and expenses incident to
its negotiation and preparation of this Agreement and to its performance and
compliance with all agreements and conditions contained herein on its part to be
performed or complied with, including the fees, expenses and disbursements of
its counsel and accountants.

(b)               If the parties submit any matter involving the determination
of the Purchase Price to an Accounting Firm, the fees and expenses of the
Accounting Firm shall be paid by the parties hereto, with the responsibility of
each party for payment of final fees and expenses being reduced by a percentage
that is equal to the amount ultimately awarded by the Accounting Firm to that
party divided by the total amount in dispute between the parties.

(c)                The Buyer will pay for all shipping and transportation costs
for the Files to such location as directed by Buyer with respect to each
Closing.

13.11      Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or any other provisions hereof,
unless such a construction would be unreasonable.

13.12      Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be considered an original instrument, but
all of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to the Seller and the Buyer.

13.13      Further Assurances. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

13.14      Dispute Resolution. In the event of any dispute or controversy
between the parties hereto, arising out of or in connection with the execution,
interpretation and performance of this Agreement (including the validity, scope
and enforceability of this Section 13.14, but excluding any dispute as to the
calculation of the Purchase Price which shall be subject exclusively to the
provisions of Article III) or any documents or instruments relating hereto, the
parties shall use their reasonable efforts to settle such dispute or controversy
amicably by negotiation for a period of thirty (30) days, commencing upon the
receipt of written demand for negotiation setting forth the basis of the
dispute. After the expiration of the thirty (30) day negotiation period, either
party may commence judicial action to resolve such dispute as set forth below.
The provisions of this Section 13.14 shall not apply to the extent that either
party hereto reasonably believes that it needs to seek injunctive relief in a
judicial proceeding in order to avoid irreparable harm.

38

 



13.15      Jurisdiction; Governing Law; Waiver of Jury Trial.

(a)                Any controversy or claim between or among the parties,
arising out of or relating to this Agreement or any agreements or instruments
relating hereto, including any claim based on or arising from an alleged tort
(but excluding any dispute as to the calculation of the Purchase Price which
shall be subject exclusively to the provisions of Article III), shall be subject
to the exclusive jurisdiction of the federal courts sitting in Salt Lake City,
Utah or, if such courts do not have jurisdiction, in the state courts of Utah
sitting in Salt Lake City, Utah, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein. Any
such claim or controversy shall be governed by the substantive laws of the state
of Utah, conflicts of laws principles notwithstanding.

(b)               Each party hereto hereby waives trial by jury in any action,
proceeding or counterclaim arising out of or in any way concerned with this
Agreement or any of the agreements, instruments or documents contemplated
hereby. No party hereto, nor any assignee or successor of any party hereto shall
seek a jury trial in any lawsuit, proceeding, counterclaim or any other
litigation procedure based upon, or arising out of, this Agreement or any of the
agreements, instruments or documents contemplated hereby. No party hereto will
seek to consolidate any such action, in which a jury trial has been waived, with
any other action in which a jury trial cannot be or has not been waived. The
provisions of this Section 13.15 have been fully discussed by the parties
hereto, and the provisions shall be subject to no exceptions. No party hereto
has in any way agreed with or represented to any other party that the provisions
of this Section 13.15 will not be fully enforced in all instances.

13.16      Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of laws
provisions) of the State of Utah.

13.17      Termination of Rediscount Facility Agreement.   The Buyer hereby
agrees that, upon its receipt of full repayment of all outstanding amounts owed
by Seller to Buyer under the Rediscount Facility Agreement and other Obligations
(as defined in Section 1 of the Rediscount Facility Agreement) (other than
contingent indemnification obligations for which no claim has been made), on and
with effect from such date, without any further action by it or any other
person, (a) all obligations of the Seller with respect to the Rediscount
Facility Agreement shall be paid and satisfied in full, (b) the Rediscount
Facility Agreement (and any agreements, documents or instruments relating
thereto, including, without limitation, the Continuing Guaranty and Waivers
granted by Anchor Funding Services, Inc. and Anchor Trade Finance, LLC and the
Validity Warranties executed by Brad Bernstein and Morry Rubin) shall be
terminated and have no further force and effect and (c) any liens or
encumbrances granted by the Seller to secure its obligations under the
Rediscount Facility Agreement shall be completely terminated and released.  The
Buyer hereby authorizes the Seller and its counsel, K&L Gates LLP, to prepare
and file any and all releases and UCC termination statements as are necessary to
terminate all lien filings of record associated with the Rediscount Facility
Agreement.

[Signatures contained on following page]



39

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.





  SELLER:       ANCHOR FUNDING SERVICES, LLC,  a North Carolina limited
liability company       By:  /s/ Brad Bernstein     Brad Bernstein, its
President/CFO               BUYER:         TRANSPORTATION ALLIANCE BANK INC., a
Utah industrial bank         By: /s/ Chris Abel     Chris Abel, its Vice
President            

 

 



 

 

 





 

 

[Asset Purchase Agreement]



40

 

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is made and entered
into effective as of ___________, 2014 (the "Effective Date") by and between
ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability company (the
"Seller"), and TRANSPORTATION ALLIANCE BANK INC., a Utah industrial bank (the
"Buyer"). Capitalized terms used herein, but not otherwise defined herein, shall
have the meanings set forth in the Asset Sale Agreement (as defined below).

WITNESSETH:

WHEREAS, the Seller and the Buyer have entered into an Asset Purchase and Sale
Agreement dated as of __________, 2014 (the "Asset Sale Agreement"); and

WHEREAS, subject to the terms of the Asset Sale Agreement, the Seller has agreed
to sell, transfer and convey to the Buyer all of the Seller's right, title and
interest in the Purchased Assets relating to the Portfolio Accounts being
purchased by the Buyer on the date hereof described on Schedule 1 attached
hereto (the “Subject Purchased Assets”); and

WHEREAS, as a part of the Purchase Price for the Purchased Assets, the Buyer has
agreed to assume the Assumed Obligations relating to the Subject Purchased
Assets (the “Subject Assumed Obligations”); and

WHEREAS, this Agreement is designed to effectuate the assignment by the Seller
and the assumption by the Buyer of the aforesaid rights, obligations and
liabilities.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Asset Sale Agreement, the receipt and legal sufficiency of such
consideration being hereby acknowledged, it is agreed as follows:

1.                  The Seller hereby sells, transfers, assigns and delivers to
the Buyer all of the Seller's right, title and interest in and to the Subject
Purchased Assets, and assigns to the Buyer the Seller's rights under the Subject
Purchased Assets.

2.                  The Buyer hereby assumes the Seller's obligations under the
Subject Assumed Obligations, namely all purchase, funding and other contractual
obligations of the Seller to be performed on or after the date hereof under the
Portfolio Documents relating to the Subject Purchased Assets.

3.                  The Seller neither assigns, nor does the Buyer assume, any
liabilities or obligations of the Seller whatsoever, except for those
liabilities expressly set forth in Paragraph 2 hereof and in the Asset Sale
Agreement.

4.                  The terms of the Asset Sale Agreement are expressly
incorporated herein and made a part hereof by reference.



 

 



5.                  This instrument is executed by and shall be binding on the
parties as of the Closing on the date hereof.

6.                  This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, notwithstanding any otherwise
applicable conflicts of law principles.

IN WITNESS WHEREOF, the Seller and the Buyer have caused this Agreement to be
executed in their respective names by their duly authorized officers as of the
day first above written. 

 

SELLER:       ANCHOR FUNDING SERVICES, LLC       By:      [Manager/Managing
Member]               BUYER:         TRANSPORTATION ALLIANCE BANK INC.        
By:     [Senior Vice] President            







 

Exhibit A -- 2

 



 

Schedule 1

 



Exhibit A -- 3

 

 

EXHIBIT A-1

ASSIGNMENT OF INTELLECTUAL PROPERTY Assets



THIS ASSIGNMENT OF INTELLECTUAL PROPERTY ASSETS (the “Assignment”) is made,
executed and delivered as of _______________, 2014, between ANCHOR FUNDING
SERVICES, LLC, a North Carolina limited liability company (the "Assignor"), and
TRANSPORTATION ALLIANCE BANK INC., dba TAB Bank, a Utah industrial bank (the
"Assignee").

RECITALS

WHEREAS, this Assignment is being executed and delivered pursuant to that
certain Asset Purchase and Sale Agreement by and among Assignor and Assignee and
dated as of _________________, 2014 (“Purchase Agreement”); and

 

WHEREAS, all initially capitalized terms used but not otherwise defined in this
Assignment shall have the meanings assigned to such terms in the Purchase
Agreement.

 

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises contained in this
Assignment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Assignor hereby assigns to Assignee all of its right, title and interest in,
to and under the Intellectual Property Assets, including all goodwill associated
therewith, and including, without limitation, that certain Intellectual Property
described in Exhibit A attached hereto, free and clear of all Encumbrances, with
such assignment to further include all of the Assignor’s rights to (a) sue for
infringement with respect to the Intellectual Property Assets, whether arising
prior to or subsequent to the date of this Assignment, and (b) any and all
renewals and extensions thereof that may hereafter be secured under the laws now
or hereafter in effect in the United States or in any other jurisdiction, the
same to be held and enjoyed by the Assignee, its successors and assigns from and
after the date hereof as fully and entirely as the same would have been held and
enjoyed by the Assignor had this Assignment not been made.

2. The Assignor agrees that at any time and from time to time, upon the written
request of the Assignee, and without further remuneration, the Assignor shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further actions as the Assignee may reasonably request
in order to obtain the full benefit of this Assignment and of the rights and
powers granted hereby.

3. This Assignment may be executed in one or more counterparts, and each
signatory hereto may sign on a separate counterpart, each of which shall be
deemed an original and all of which, when taken together, shall constitute one
instrument. Signature pages may be detached from the counterparts and attached
to a single copy of this Assignment to physically form one document. Facsimile
signature pages will be acceptable and shall be conclusive evidence of
execution.

 

 



4. This Assignment is expressly made subject to the Purchase Agreement, and any
conflict between the terms of this Assignment and the terms of the Purchase
Agreement shall be construed in favor of the Purchase Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

ASSIGNOR:

ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability company

 

By:

_____________, [Manager/Managing Member]

 

ASSIGNEE:

TRANSPORTATION ALLIANCE BANK INC.

 

By:

_____________, [Senior Vice] President

 

Exhibit A-1 --2

 







EXHIBIT A

DESCRIPTION OF INTELLECTUAL PROPERTY ASSETS

 

[TO BE ATTACHED]

 

 

 



Exhibit A-1 -- 3

41

 



 

EXHIBIT B

BUYER'S OFFICER'S CERTIFICATE

This Certificate is prepared and delivered as required by Section 4.3(c) of the
Asset Purchase and Sale Agreement, dated as of ___________, 2014 (the
"Agreement"), by and between ANCHOR FUNDING SERVICES, LLC, a North Carolina
limited liability company (the “Seller"), and TRANSPORTATION ALLIANCE BANK INC.,
a Utah industrial bank (the "Buyer"). All capitalized terms used herein, but not
otherwise defined herein, shall have the meanings set forth in the Agreement.

The undersigned, ____________________ , in his capacity as an officer of the
Buyer and not in his individual capacity, does hereby certify to the Seller that
(1) he is the duly elected, qualified and acting [Senior Vice] President of the
Buyer, (2) all of the representations and warranties of the Buyer found in
Article VI of the Agreement are true and correct as of the date of this
certificate with the same effect as though such representations and warranties
were made at and as of such time and (3) all conditions and covenants required
to be performed by the Buyer have been performed prior to the Closing on the
date hereof.

Date: __________, 2014.

 

TRANSPORTATION ALLIANCE BANK INC.

 

 

By:

________________, [Senior Vice] President

 



 

 

 

EXHIBIT C

SELLER'S OFFICER'S CERTIFICATE

This certificate is prepared and delivered as required by Section 4.4(c) of the
Asset Purchase and Sale Agreement, dated as of ___________, 2014 (the
"Agreement"), by and between ANCHOR FUNDING SERVICES, LLC, a North Carolina
limited liability company (the "Seller"), and TRANSPORTATION ALLIANCE BANK INC.,
a Utah industrial bank (the "Buyer"). All capitalized terms used herein, but not
otherwise defined herein, shall have the meanings set forth in the Agreement.

The undersigned, ________________________, in his capacity as an officer of the
Seller and not in his individual capacity, does hereby certify to the Buyer that
(1) he is the duly elected, qualified and acting [Manager/Managing Member] of
the Seller, (2) all of the representations and warranties of the Seller found in
Article V of the Agreement are true and correct as of the date of this
certificate with the same effect as though such representations and warranties
were made at and as of such time and (3) all conditions and covenants required
to be performed by the Seller have been performed prior to the Closing on the
date hereof.

Date: _____________, 2014

 

ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability company

 

By:

________________, [Manager/Managing Member]

 

 



 

 

 

EXHIBIT D

POWER OF ATTORNEY

THIS POWER OF ATTORNEY (this "Power of Attorney") is dated as of __________,
2014 by ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability company
(the "Seller"), to be effective as of 11:59 p.m. on such date. Capitalized terms
used herein, but not otherwise defined herein, shall have the meanings set forth
in the Agreement (as defined below).

WITNESSETH:

WHEREAS, the Seller and TRANSPORTATION ALLIANCE BANK INC., a Utah industrial
bank (the "Buyer") have entered into an Asset Purchase and Sale Agreement dated
as of _________, 2014 (the "Agreement"), which provides for the sale by the
Seller to the Buyer of certain personal property described therein; and

WHEREAS, in the Agreement, the Seller has agreed, from time to time, at the
request of the Buyer, to execute, acknowledge and deliver to the Buyer
assignments, transfer documents, instruments of further assurance, approvals and
consents that may be reasonably required to (i) transfer to the Buyer certain
Purchased Assets (as defined in the Agreement) being acquired by the Buyer
pursuant to the Agreement, including Portfolio Accounts and Portfolio Collateral
therefor to the extent of the Seller's interest in such collateral, and Files
(other than Excluded Materials) and records relating to such Portfolio Accounts,
(ii) enable the Buyer to bill, collect, service and administer the Portfolio
Accounts and other Purchased Assets transferred thereby, and (iii) give full
force and effect to the intent and purpose of the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Seller hereby irrevocably appoints and
authorizes the President, any Vice President or the Secretary of the Buyer as
its attorney-in-fact to execute, endorse, file and record any and all documents
necessary to effect the proper transfer of title to the Purchased Assets
relating to the Portfolio Accounts being purchased by the Buyer on the date
hereof (the “Subject Purchased Assets”) and to enable the Buyer to bill,
collect, service and administer the Subject Purchased Assets, including, but not
limited to, the endorsement of checks and the endorsement, transfer and
recording pursuant to the Agreement, of all financing statements and other UCC
filings, mortgages, deeds of trust, security agreements, pledges, certificates
of title, and other collateral instruments and similar documents relating to the
Subject Purchased Assets. This Power of Attorney is not intended to and does not
convey to the Buyer any right to endorse or record any documents of title
relating to collateral or other assets other than the Subject Purchased Assets
and does not authorize the Buyer to execute or endorse any document with
recourse to the Seller or with any representations and warranties on the part of
the Seller, except as expressly provided in the Agreement.



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be duly
executed by a duly authorized officer as of the date first written above.

 

ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability company

 

By: ________________, [Manager/Managing Member]

 

STATE OF _______ )

) ss.

COUNTY OF ______ )

On ___________, 2014, before me appeared _______________, to me personally
known, who being by me duly sworn, did say that he is a [Manager/Managing
Member] of ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability
company, and said person acknowledged execution of the foregoing instrument to
be the free act and deed of said corporation.

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year last above written.

__________________________

Notary Public

 

_______________________ 

My Commission Expires:

 



Exhibit D - Power of Attorney -- 2

 

 



EXHIBIT E

NOTICE OF ASSIGNMENT LETTER

[SEE ATTACHED]

 

 



 

 

 

[logo2.jpg] 



April 22, 2014

 

 

Dear Anchor Client:

 

For over two years, Transportation Alliance Bank (TAB) has been our lender,
enabling us to serve your daily funding needs consistently and timely. We have
had a great partnership with TAB, and I am pleased to announce that Anchor is
selling its factoring portfolio to TAB. TAB is an FDIC insured bank that
specializes in serving small and medium sizes businesses through factoring and
asset based lending. Additionally, TAB offers equipment loans and a full range
treasury services that you will now have access to.

 

 

As our lender, TAB already has familiarity with your account, so you will
continue to receive nothing less than the same great, responsive service. I
believe having a bank such as TAB as your direct funding source is a positive
step for your company.

 

In the next few days, we will be calling you, together with your new TAB
Relationship Manager to transition your account. In the meantime, I would
encourage you to visit TAB’s website at www.tabbank.com to learn more about the
services now available to you.

 

Thank you for letting Anchor serve you, and we wish you continued success!

 

 

Brad Bernstein

President

 







 

 



 



HQ & Operations: 10801 Johnston Road, Charlotte, NC 28226 T: (866) 789-3863 F:
(704) 542-4724   www.AnchorFundingServices.com  

 



 

 

 

EXHIBIT F

ASSIGNMENT OF PORTFOLIO ACCOUNT

FOR VALUE RECEIVED, the undersigned ANCHOR FUNDING SERVICES, LLC, a North
Carolina limited liability company (the "Seller"), hereby sells, transfers,
assigns, and sets over to TRANSPORTATION ALLIANCE BANK INC., a Utah industrial
bank (the "Buyer"), without recourse or warranty, express or implied, except
only as specifically provided in that certain Asset Purchase and Sale Agreement
dated as of ______________, 2014 (the “Asset Purchase and Sale Agreement”),
between the Seller and the Buyer, all of its right, title, and interest in and
to the Portfolio Account evidenced by that certain [Factoring Agreement] dated
________________, between ____________________________and the Seller, and any
amendments thereto, together with all agreements, instruments, documents and
other writings executed in connection therewith or relating thereto, and all of
the Seller's rights and obligations thereunder, including, without limitation,
all collateral and guaranties thereunder. Capitalized terms not defined herein
shall have the meanings ascribed them in the Asset Purchase and Sale Agreement.

All rights, obligations, liabilities, and responsibilities with respect to the
Portfolio Account and the servicing thereof are hereby transferred, assigned,
and conveyed to the Buyer, who hereby assumes and agrees to perform all
obligations thereunder, and the Seller is hereby discharged from all liability
therefor.

EXCEPT AS EXPRESSLY SET FORTH IN THE ASSET PURCHASE AND SALE AGREEMENT, THE
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY TYPE,
KIND, CHARACTER, OR NATURE WITH RESPECT TO THE PORTFOLIO ACCOUNT OR ANYTHING
RELATING THERETO.

IN WITNESS WHEREOF, this Assignment of Portfolio Account is executed as of
_________, 2014.

SELLER:

ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability company

 

By:

____________, [Manager/Managing Member]

 

 



 

 

 

Schedule 1.1A

Closing Schedule

 

 

Name Funding day Younghwe USA, Inc. 4/30/14 Direct Source, Inc. 4/30/14 A1
Medical Gas, Inc. 4/30/14 Safeway Transportation, Inc. 4/30/14 Kenney & Company
Staffing, Inc. 4/30/14 Hernandez Trucking LLC 4/30/14 Marketing Solutions, Inc.
4/30/14 Kube, LLC 4/30/14 Healthcare Facility Solutions, LLC 4/30/14 Pacifica
Systems Integration Group 4/30/14 Major Staffing Agency LLC 4/30/14 Martin
Hauling LLC 4/30/14 Apollo Enterprises 5/2/14 Frick Transfer Inc* 5/2/14
Executive Plastics, Inc. 5/2/14 Elan Foods, Inc. 5/2/14 Barr Scientific, LLC
5/2/14 Unified Pallets Incorporated 5/2/14 T D Transport Inc* 5/2/14 Valley Pump
& Supply, KS, Inc. 5/2/14 GetGreen, LTD. 5/2/14 Onsight Solutions of Dallas -
Fort Worth TX, LLC 5/2/14 Inventas Group Inc 5/2/14 Cochhbha Enterprises, Inc.
5/2/14 JMJ Plumbing, LTD. 5/2/14 Hillsboro Taxi Inc 5/6/14 Bulwarkdata, LLC
5/6/14 Calvex, LLC 5/6/14 Arnold International, Inc. 5/6/14 G I M & C, LLC
5/6/14 AMS Technologies, LLC 5/6/14 Lock Systems Inc 5/6/14 West Way Logistics
LLC. 5/6/14 Trinus Energy Service, LLC 5/6/14 Harbor Consulting Group, LLC
5/6/14 R W R Trucking Inc* 5/6/14 LTL Express Lines, Inc. 5/6/14 Timberland
Pinestraw Specialists LLC 5/6/14 Shico Holdings LLC 5/8/14 ABS Fire Protection,
LLC 5/8/14 Get It Right Tape Company,  Inc. 5/8/14 Nikster Transport LLC* 5/8/14
Paul J Leger d/b/a PJL Auto Transportation 5/8/14 New Point Media, Inc. 5/8/14
CRWI, LLC 5/8/14 CSG Scientific, Inc. 5/8/14 E&S Medical Staffing, Inc. 5/8/14
Tec-Team Industries, Inc. 5/8/14 Solutions In Warehousing, Inc. 5/8/14 Onsight
Solutions of Greater Atlanta Georgia LLC 5/8/14 Mudis USA, Inc. 5/13/14 Mission
Support Specialists, Inc. 5/13/14 A L Baker Trucking LLC 5/13/14 American
Marketing & Cable Services, Inc. 5/13/14 Fab Network Marketing Service LLC*
5/13/14 MMI Enterprises Inc 5/13/14 Robert Baux d/b/a Baux Transport* 5/13/14
E-Work.Com, Inc. 5/13/14 M R K Logistics LLC 5/13/14 Intelligent Security
Protection LLC 5/13/14 Lillieroose Corp d/b/a Hi-Gear Express* 5/13/14 Ronnie A
Deason d/b/a Deason Trucking* 5/13/14 RC Markeing & Promotions Inc. 5/13/14
Ron's Texstyles LLC 5/13/14 Central Sea Coast Appraisals Inc 5/13/14 Onsight
Solutions of Raleigh LLC 5/13/14 The Burris Enterprise, Inc. 5/13/14 Carter
Transport Services 5/13/14 Apex Tarps & Systems, Incorporated 5/13/14
Acousta-Kleen of Central Florida Inc 5/13/14 Hobby Won Trucking Inc* 5/13/14
Extreme Expedite Inc 5/15/14 Applied Perceptions LLC 5/15/14 Underground Works
Inc. 5/15/14 Paul L Brownridge d/b/a Brownridge Transportation* 5/15/14 D & D
Enterprises of Deep Gap Inc* 5/15/14 Superior Automatic Fire Equipment, Inc.
5/15/14 Giddens Consulting, Inc. 5/15/14 Designer Frames Dental Laboratory LLC
5/15/14 Kenneth L Schweitzer d/b/a Ken Schweitzer Trucking* 5/15/14 88 Logistics
Services Corp 5/15/14 Aardbark, Inc. 5/15/14 Best Services, Inc. 5/15/14 Brand
Builders, LLC 5/15/14 Engineering & Cycle Co Inc 5/15/14 Five Star Services,
Inc. 5/15/14 Masterpiece Arms Holding Company 5/15/14 P K Tech Inc 5/15/14
Porter House Inc 5/15/14 Professional Technical Inspections, Inc. 5/15/14
Resumeware Services Inc 5/15/14 Superior Energy & Control LLC 5/15/14

 





 

 

 

Schedule 1.1B

Retained Accounts

 

 

Name Address State City Zip Code Premier Transfer and Storage, Inc. 3101
Commerce Street VA Blacksburg 24060 Sparklean Unlimited, LLC 17 Arthur Drive
West MD Fort Washington 20744 Micro Printing Inc 3230 W. Prospect Rd, Suite 140
FL Ft. Lauderdale 33309 E S I International Inc 11440 West Bernardo Court CA San
Diego 92127 E.P. Engineering, L.L.C. 15 Maiden Lane NY New York 10038 Conservco
Water Conservation Products, LLC. 650 West Plumb Lane NV Reno 89509 FrontEnd
Holdings LLC 4193 Industrial Parkway Drive CA Lebec 93243 Marvin Van Voorst
d/b/a V-Bar-V* 701 Main St IA Ireton 51027 Falcon Dyeing & Finishing LLC P O Box
1383 NC Windsor 27983 Distinct Deposition Services, Inc. 2593 Siesta Drive PA
Pittsburgh 15241 Apex Carpet Cleaning 13704 Pitkin Court VA Chantilly 20151
Cutler Enterprises, LLC 209 Regency Drive PA North Wales 19454 Sorensen Pest
Management, Inc. 988 West 41st Street CO Loveland 80538 Diversified Vehicle
Repair Center, Inc. 3033 Waltham Way NV McCarran 89434 Libration Systems
Management, Inc. 2700 Yale Blvd NM Albuquerque 87106 LC Trucking 2775 Wards Road
N VA Altavista 24517 Rocket X-Press LLC         Delstat Inc.         Crespo
Services Inc         Iron Man Anchor Service LLC         Matrix Installations,
LLC         Wye River Foods Products, LLC         Quick-Turn Appraisals LLC    
    EC Sourcing         TB Trucking         Valley Trucking         Transpak
Logistics         DJ Vampire Life         Prospective Payment         Ox
Engineer        

 



 

 

 

Schedule 2.1(b)(i)

Trademarks and Trade Names

 

 

 

TruckerFunds

 



 

 

 

Schedule 2.1(b)(ii)

Domain Names and Telephone Numbers

 

 

Domain Names:

anchorfundingservices.com

truckerfunds.com

anchorfreightfunding.com

anchorfreightfunds.com

anchorsupportservices.com

afs-cash.com

afs-cash.netbankersfactor.com

truckerauthority.com

truckerfunds.net

truckerfunds.org

truckerdinero.com

 

 

Telephone Numbers:

1-866-950-6669

1-877-70-Anchor (26246)

1-866-789-3863

1-855-875-Fund (3863)

 

Facsimile:

1-704-542-4724



 

 

 

Schedule 2.1(b)(iii)

Social Media Profiles/Accounts

 

 

NONE ACTIVE

 



 

 

 

Schedule 3.1(A)

Portfolio Accounts

 

 

 

Name Net Funds Employed Younghwe USA, Inc. As provided in the respective
preliminary computation schedules Direct Source, Inc. A1 Medical Gas, Inc.
Safeway Transportation, Inc. Kenney & Company Staffing, Inc. Hernandez Trucking
LLC Marketing Solutions, Inc. Kube, LLC Healthcare Facility Solutions, LLC
Pacifica Systems Integration Group Major Staffing Agency LLC Martin Hauling LLC
Apollo Enterprises Frick Transfer Inc* Executive Plastics, Inc. Elan Foods, Inc.
Barr Scientific, LLC Unified Pallets Incorporated T D Transport Inc* Valley Pump
& Supply, KS, Inc. GetGreen, LTD. Onsight Solutions of Dallas - Fort Worth TX,
LLC Inventas Group Inc Cochhbha Enterprises, Inc. JMJ Plumbing, LTD. Hillsboro
Taxi Inc Bulwarkdata, LLC Calvex, LLC Arnold International, Inc. G I M & C, LLC
AMS Technologies, LLC Lock Systems Inc West Way Logistics LLC. Trinus Energy
Service, LLC Harbor Consulting Group, LLC

 

As provided in the respective preliminary computation schedules

 

R W R Trucking Inc* LTL Express Lines, Inc. Timberland Pinestraw Specialists LLC
Shico Holdings LLC ABS Fire Protection, LLC Get It Right Tape Company,  Inc.
Nikster Transport LLC* Paul J Leger d/b/a PJL Auto Transportation New Point
Media, Inc. CRWI, LLC CSG Scientific, Inc. E&S Medical Staffing, Inc. Tec-Team
Industries, Inc. Solutions In Warehousing, Inc. Onsight Solutions of Greater
Atlanta Georgia LLC Mudis USA, Inc. Mission Support Specialists, Inc. A L Baker
Trucking LLC American Marketing & Cable Services, Inc. Fab Network Marketing
Service LLC* MMI Enterprises Inc Robert Baux d/b/a Baux Transport* E-Work.Com,
Inc. M R K Logistics LLC Intelligent Security Protection LLC Lillieroose Corp
d/b/a Hi-Gear Express* Ronnie A Deason d/b/a Deason Trucking* RC Markeing &
Promotions Inc. Ron's Texstyles LLC Central Sea Coast Appraisals Inc Onsight
Solutions of Raleigh LLC The Burris Enterprise, Inc. Carter Transport Services
Apex Tarps & Systems, Incorporated Acousta-Kleen of Central Florida Inc Hobby
Won Trucking Inc* Extreme Expedite Inc Applied Perceptions LLC Underground Works
Inc. Paul L Brownridge d/b/a Brownridge Transportation*

 

 

As provided in the respective preliminary computation schedules

 

D & D Enterprises of Deep Gap Inc* Superior Automatic Fire Equipment, Inc.
Giddens Consulting, Inc. Designer Frames Dental Laboratory LLC Kenneth L
Schweitzer d/b/a Ken Schweitzer Trucking* 88 Logistics Services Corp Aardbark,
Inc. Best Services, Inc. Brand Builders, LLC Engineering & Cycle Co Inc Five
Star Services, Inc. Masterpiece Arms Holding Company P K Tech Inc Porter House
Inc Professional Technical Inspections, Inc. Resumeware Services Inc Superior
Energy & Control LLC

 

 



 

 



 

Schedule 5.5(H)

Portfolio Account Changes Since December 31, 2013

 

 

None.

 



 

